Exhibit 10.4

 

JOINT OPERATING LICENSE AGREEMENT

 

This Joint Operating License Agreement is dated as of March 10, 2004 and is made
and entered into by and among SPEAKEASY GAMING OF FREMONT, INC., a Nevada
corporation, or its successors and assigns (“Speakeasy”), whose address is 3227
Civic Center Drive, North Las Vegas, Nevada 89030 and HHLV MANAGEMENT COMPANY,
LLC, a Nevada limited liability company, or its successors and assigns (“HHLV”),
whose address is One Harrah’s Court, Las Vegas, Nevada 89119.

 

RECITALS

 

A.                                   Speakeasy recently acquired the hotel,
parking facility and accessory buildings and facilities commonly known as the
Binion’s Horseshoe Hotel and Casino located at 128 East Fremont Street in Las
Vegas, Nevada commonly described by the following assessor’s parcel numbers:
139-34-111-014, 139-34-111-019, 139-34-111-020, 139-34-111-021, 139-34-111-022,
139-34-111-023, 139-34-111-024, 139-34-111-025, 139-34-111-026, 139-34-510-001,
139-34-510-002, 139-34-510-003, 139-34-510-004, 139-34-510-012, 139-34-510-013,
139-27-310-094, 139-27-310-095 and 139-27-705-003 and the assets acquired by
Speakeasy pursuant to the Horseshoe Transfer Documents (the “Project”) pursuant
to a Purchase and Sale Agreement with Harrah’s Operating Company, Inc. (“HOCI”),
an affiliate of HHLV, dated as of February 6, 2004 (the “Purchase and Sale
Agreement”).  From and after the Effective Date, neither HOCI nor HHLV shall
have any ownership interest in the Project except as set forth herein and in the
Horseshoe Transfer Documents (as defined in the Purchase and Sale Agreement).

 

B.                                     The Project is currently closed.

 

C.                                     Both HHLV and Speakeasy, or their
Affiliates, are experienced in the operation of hotels and gaming facilities.

 

D.                                    The parties collectively desire to re-open
the Project for business so that the employees who previously were employed at
the Project may regain employment.

 

E.                                      Prior to or concurrently with the
Effective Date, Speakeasy and HHLV were granted a license to operate the Project
by the Nevada Gaming Authorities.  HHLV shall be a “key employee” (as such term
is defined in the Nevada Gaming Act) of the Project during the Term.  The
parties have jointly determined that it would be expedient to have HHLV serve as
the primary day-to-day operator of the Project on an interim basis, subject to
certain oversight and review of the Committee, immediately upon execution of
this Agreement.

 

F.                                      Subject to the terms and conditions set
forth below, it is in the mutual best interests of the parties to jointly
operate the Project through HHLV for a period ending on the Termination Date,
with Speakeasy assuming sole operating responsibility for operating the Project
thereafter.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and with the intention of being
bound by this Agreement, the parties stipulate and agree as follows:

 


ARTICLE I.
RECITALS AND DEFINITIONS

 

1.01                           Definitions.  The following defined terms are
used in this Agreement:

 

“Adjusted EBITDA” shall mean EBITDA plus Speakeasy’s Remittance Amount (to the
extent deducted in determining EBITDA for such period) paid during the period
for which Adjusted EBITDA is being calculated.

 

“Affiliate” shall mean, when used with reference to a specific Person:

 

(i)                                     any Person who is an officer, partner,
manager, member or trustee of, or serves in a similar capacity with respect to,
the specified Person;

 

(ii)                                  any partnership, limited liability
company, corporation, trust or other entity of which the specified Person is a
partner, officer, manager, member, trustee or serves in a similar capacity or is
directly or indirectly the owner of a partnership interest, limited liability
company interest, any portion of a class of equity securities (in the case of
publicly held securities, any portion of a class of such securities aggregating
at least five percent (5%) of such securities), or in which such Person has a
beneficial interest;

 

(iii)                               any Person (or any officer, partner,
manager, member or trustee, or, one who serves in a similar capacity with
respect to such Person) that directly or indirectly through one or more
intermediaries Controls or is Controlled by or under common Control with such
specified Person; and/or

 

(iv)                              when used in reference to any of the parties
hereto, any Person that directly or indirectly through one or more
intermediaries Controls or is Controlled by or is under common Control with any
one or more of the beneficial owners of such party hereto.

 

“Agreement” shall mean this Joint Operating License Agreement as originally
executed and as amended, modified, supplemented, or restated from time to time,
as the context may require.

 

“Award” is defined in Section 8.01.

 

“Bank Accounts” is defined in Section 3.06(c).

 

2

--------------------------------------------------------------------------------


 

“Bankroll” shall mean an amount reasonably determined by HHLV as funding
required to bankroll Gaming Activities, but in no case less than the amount
required by the applicable gaming law.  Bankroll shall include the funds located
in the gaming devices, cages, vault, counting rooms, or in any other location at
the Project where funds may be found or such other amount as is reasonably
determined by HHLV.

 

“Blackout Period” is defined in Section 6.01.

 

“Business Days” shall mean all weekdays except those that are official holidays
of the State of Nevada or the United States government.  Unless specifically
stated as “Business Days,” a reference in this Agreement to “days” means
calendar days.

 

“Capital Expenses” shall mean actual expenses incurred that are treated as
capital expenses under generally accepted accounting principles, including
without limitation, costs of buildings, furniture, equipment, fixtures,
landscaping and parking areas, but excluding capitalized interest.

 

“Capital Replacements” shall mean any items, the cost of which is capitalized
and depreciated, rather than expensed, using generally accepted accounting
principles as shall be required to operate the applicable portion of the Project
in accordance with sound business practices.

 

“Casino Operational Standards” shall mean those standards and policies in effect
at the Project as of January 1, 2004, subject to any adjustments deemed
necessary by HHLV in its sole discretion from time to time to adapt to the local
gaming market or otherwise as necessary for the efficient and successful
operation of the Project.

 

“Committee” shall consist of the Speakeasy Representative and the HHLV
Representative.

 

 “Control” shall mean the ability, whether by the direct or indirect ownership
of an equity interest, by contract or otherwise, to:

 

(i)                                     in the case of a corporation, elect a
majority of the directors of a corporation;

 

(ii)                                  in the case of a partnership, select the
managing partner of a partnership, or direct the votes of the partner or
partners with authority to make decisions on behalf of the partnership;

 

(iii)                               in the case of a limited partnership, select
or direct the votes of the sole general partner, all of the general partners to
the extent that each has management control and authority, or the managing
general partner or managing general partners thereof;

 

(iv)                              in the case of a limited liability company,
select or direct the votes of the managing member(s) or manager(s) thereof; and

 

(v)                                 otherwise, to select, or to remove and
select, a majority of those Persons exercising governing authority over an
entity.

 

3

--------------------------------------------------------------------------------


 

“Controls” and “Controlled” shall have correlative meanings to “Control.”

 

“EBITDA” shall have the meaning given such term in the Purchase and Sale
Agreement.

 

“Effective Date” is defined in Section 2.03.

 

“Emergency Condition” is a condition of an emergency nature, including, without
limitation, maintenance, replacements or repairs which require immediate action
to preserve and protect the Project, assure its continued operation, and/or
protect the comfort, health, safety and/or welfare of the Project’s guests or
employees.

 

“Environmental Laws” means all foreign, federal, state and local statutes or
laws, common law, judgments, orders, regulations, licenses, permits, rules and
ordinances relating to pollution or protection of health, safety or the
environment (including air, water, soil or natural resources), or the
generation, treatment, manufacturing, use, storage, handling, recycling,
presence, release, disposal, transportation or shipment of any Hazardous
Material, including, but not limited to, the Federal Water Pollution Control Act
(33 U.S.C. §1251 et seq.), Resource Conservation and Recovery Act (42 U.S.C.
§6901 et seq.), Safe Drinking Water Act (42 U.S.C. §3000(f) et seq.), Toxic
Substances Control Act (15 U.S.C. §2601 et seq.), Clean Air Act (42 U.S.C. §7401
et seq.), Comprehensive Environmental Response, Compensation and Liability Act
(42 U.S.C. §9601 et seq.) and other similar state and local statutes, in effect
as of the date hereof.

 

“Event of Default” shall mean either an HHLV Event of Default or a Speakeasy
Event of Default, as the context requires.

 

“Event of Force Majeure” shall mean events beyond the reasonable control of the
parties, and include events caused by acts of God, acts of war, terrorist
attack, civil commotions, riots, strikes, lockouts, acts of government in either
its sovereign or contractual capacity, perturbation in telecommunications
transmissions, inability to obtain suitable labor or materials, accident, fire,
water damages, flood, earthquake, or other natural catastrophes.

 

“First Extension Term” is defined in Section 2.3(a).

 

“Games” shall mean slot machines, table games and any other form of wagering
that may be authorized from time to time at the Project by applicable law and
the Nevada Gaming Authorities.

 

“Gaming Activities” shall mean Games managed by HHLV at the Project.

 

“Gaming Revenue” shall mean all of the revenue from the operation of the Games
at the Project.

 

“Gaming Taxes” shall mean any tax imposed by the Nevada Gaming Authorities on
Gross Gaming Revenue.

 

4

--------------------------------------------------------------------------------


 

“Gross Gaming Revenue” shall mean all of the revenue from the operation of Games
at the Project.

 

“Gross Revenue” shall mean all of the revenues resulting from the operation of
the Project.

 

“Guaranteed HHLV Obligations” is defined in Section 19.02.

 

“Guaranteed Speakeasy Obligations” is defined in Section 19.01

 

“Harrah’s System Marks” is defined in Section 5.04.

 

“Hazardous Material” shall mean any substance or material (including without
limitation PCBs) if defined or designated as a hazardous or toxic substance, or
other similar term, by any federal, state or local law, statute, regulation, or
ordinance affecting the Project.

 

“HEI” shall mean Harrah’s Entertainment, Inc., a Delaware corporation.

 

“HHLV” is defined in the preamble.

 

“HHLV Event of Default” is defined in Section 14.01.

 

“HHLV Representative” is defined in Section 2.01(b).

 

“HHLV’s Advances” is defined in Section 3.07.

 

“HHLV’s Chips and Tokens” shall mean the gaming chips and tokens used with
respect to casino operations at the Project during the Term, (a) including all
(i) slot machine tokens not currently in circulation and (ii) “reserve” chips,
if any, not currently in circulation and (b) excluding the WSOP Chips (as
defined in the Purchase and Sale Agreement).

 

“HHLV’s Proprietary Information and Systems” is defined in Section 4.02.

 

“HHLV’s Senior Management Team” is defined in Section 3.05(e).

 

“HOCI” is defined in the recitals.

 

“Horseshoe System Marks” is defined in Section 5.04.

 

“House Funds” means all cash and cash equivalents located at the Project,
including, without limitation, the Bankroll, cash, negotiable instruments, and
other cash equivalents located in cages, drop boxes, slot machines and other
gaming devices, cash on hand for the Project manager’s petty cash fund and
cashiers’ banks, coins and slot hoppers, carousels, slot vault and poker bank.

 

“Impositions” is defined in Section 5.01.

 

5

--------------------------------------------------------------------------------


 

“Initial Term” is defined in Section 2.03.

 

“Intellectual Property License Agreement” means that certain Intellectual
Property License Agreement by and between HHLV and Speakeasy dated as of the
date hereof.

 

“Nevada Gaming Act” shall mean the Nevada Gaming Control Act and various
regulations promulgated from time to time by the Nevada Gaming Authorities.

 

“Nevada Gaming Authorities” shall mean the Nevada Gaming Control Board, the City
of Las Vegas and the Nevada Gaming Commission or any successor governmental
authorities established by the State of Nevada or the City of Las Vegas to
regulate any of the Gaming Activities at the Project.

 

“Operating Capital” shall mean such amount in the Bank Accounts as will be
reasonably sufficient to assure the timely payment of all current liabilities of
the Project, including its operations, during the term of this Agreement, and to
permit HHLV to perform its operating responsibilities and obligations hereunder,
with reasonable reserves for unanticipated contingencies and for short term
business fluctuations resulting from monthly variations.

 

“Operating Contracts” means all service contracts, equipment leases, billboard
leases, software license agreements, sign leases, real property leases and other
contracts affecting the Project, including without limitation the contracts
listed on Exhibit A hereto, prepared pursuant to Section 4.6 of the Purchase and
Sale Agreement.

 

“Operating Expenses” shall mean actual expenses incurred following the Effective
Date in operating the Project, and any other amounts due to HHLV pursuant to
this Agreement and the portion of the following expenses allocable to the
Project: accounting, maintenance, marketing, Promotional  Allowance, employee
training, compensation and entitlements, inventories, Gaming Taxes, employee
compensation and entitlements for Speakeasy’s employees, the costs of providing
Operating Supplies, common area expenses, fuel, utilities, taxes and audit
costs.

 

“Operating Supplies” shall mean gaming supplies, paper supplies, cleaning
materials, marketing materials, maintenance supplies, uniforms and all other
materials used in the operation of the Project.

 

“Operations Settlement” means a final accounting, as of the Transfer Time,
prepared by HHLV’s accountants and reviewed by Speakeasy’s accountants in the
period between 11:59 p.m. on the Termination Date and twelve o’clock noon on the
day immediately following the Termination Date, the results of which shall be
incorporated into a written operations settlement statement which shall be
executed by HHLV and Speakeasy.

 

“Permanent Taking” is defined in Section 8.01.

 

6

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, limited partnership, limited
liability company, corporation, unincorporated association, joint venture, trust
generated entity or other entity.

 

“Post-Termination Tax Period” means any Tax Period beginning after the
Termination Date and that portion of any Straddle Period beginning after the
Termination Date.

 

“Pre-Termination Tax Period” means any tax period ending on or before the
Termination Date and that portion of any Straddle Period ending on the
Termination Date.

 

“Project” is defined in the recitals.

 

“Project Operating Fee” is defined in Section 4.01(a).

 

“Promotional Allowances” are goods and services, such as complimentary rooms,
food, beverages, entertainment and parking, given to customers of the Project as
an inducement to gamble at the Project.

 

“Property Taxes” is defined in Section 9.01(a).

 

“Purchase and Sale Agreement” is defined in the recitals.

 

“Redemption Period” is defined in Section 9.05(e).

 

“Redemption Plan” is defined in Section 9.05(e).

 

“Room Revenues” means all revenues from the rental of guest rooms at the
Project, together with any sales or other taxes thereon.

 

“Second Extension Term” is defined in Section 2.03(b).

 

“Speakeasy” is defined in the preamble.

 

“Speakeasy Parent” is defined in Section 13.03(b)(ii).

 

“Speakeasy Event of Default” is defined in Section 14.01.

 

“Speakeasy Representative” is defined in Section 2.01(a).

 

“Speakeasy’s Remittance Amount” is defined in Section 4.04.

 

“Straddle Period” means any tax period beginning before the Termination Date and
ending after the Termination Date.

 

7

--------------------------------------------------------------------------------


 

“System Marks” shall mean Harrah’s System Marks and Horseshoe System Marks,
collectively.

 

“Taking Date” is defined in Section 8.01.

 

“Temporary Taking” is defined in Section 8.01.

 

 “Term” shall mean, collectively, the Initial Term and to the extent options to
extend the Initial Term are exercised by HHLV pursuant to Section 2.03, the
First Extension Term, the Second Extension Term and the Third Extension Term.

 

“Termination Date” is defined in Section 2.03.

 

“Termination Statement” is defined in Section 9.01.

 

“Third Extension Term” is defined in Section 2.03(c).

 

“Transfer Time” means 11:59:59 p.m., Las Vegas, Nevada Time, on the Termination
Date.

 

“Tray Ledger”  means any accounts receivable of registered guests who have not
checked out and who are occupying rooms at the Project on the evening of the
Termination Date.

 

“Union Agreements” shall mean (a) that certain Labor Agreement dated July 30,
2003 between Horseshoe Club Operating Company, d/b/a Horseshoe Hotel and Casino
and International Union of Operating Engineers, Local No. 501, including its
subordinate branches, A.F.L.-C.I.O. and (b) that certain Collective Bargaining
Agreement dated as of June 1, 2002 between Horseshoe Operating Company, d/b/a
Horseshoe Hotel and Casino and the Local Joint Executive Board of Las Vegas, for
and on behalf of Culinary Workers Union, Local No. 226 and Bartenders Union,
Local No. 165.

 


ARTICLE II.
COMMITTEE/GRANT OF LICENSE/TERM

 

2.01                           Committee.

 


(A)                                  SPEAKEASY
REPRESENTATIVE.                                                 SPEAKEASY HEREBY
DESIGNATES ROGER SZEPELAK THE AUTHORIZED REPRESENTATIVE OF SPEAKEASY (THE
“SPEAKEASY REPRESENTATIVE”).  SPEAKEASY MAY AT ANY TIME, AND FROM TIME TO TIME,
SUBSTITUTE A NEW SPEAKEASY REPRESENTATIVE BY PRIOR WRITTEN NOTICE TO HHLV.


 


(B)                                 HHLV REPRESENTATIVE.  HHLV HEREBY DESIGNATES
WADE FAUL THE AUTHORIZED REPRESENTATIVE OF HHLV (THE “HHLV REPRESENTATIVE”). 
HHLV MAY AT ANY TIME, AND FROM TIME TO TIME, SUBSTITUTE A NEW HHLV
REPRESENTATIVE BY PRIOR WRITTEN NOTICE TO SPEAKEASY.

 

8

--------------------------------------------------------------------------------


 


(C)                                  MEETINGS OF COMMITTEE.  EXCEPT AS
SPECIFICALLY OTHERWISE PROVIDED HEREIN, THE COMMITTEE’S APPROVAL TO TAKE ANY
ACTION SHALL BE BY THE VOTE OF THE SPEAKEASY REPRESENTATIVE AND THE HHLV
REPRESENTATIVE AT A MEETING, WHICH MEETING MAY BE HELD BY TELEPHONE, IN PERSON
OR BY PROXY OR WITHOUT A MEETING BY UNANIMOUS WRITTEN CONSENT.


 


(D)                                 ACTION BY WRITTEN CONSENT.  ANY ACTION MAY
BE TAKEN BY THE COMMITTEE WITHOUT A MEETING IF AUTHORIZED BY THE UNANIMOUS
WRITTEN CONSENT OF THE SPEAKEASY REPRESENTATIVE AND THE HHLV REPRESENTATIVE.


 


(E)                                  PLACE OF MEETINGS OF COMMITTEE.  ALL
MEETINGS OF THE COMMITTEE SHALL BE HELD AT ANY PLACE DESIGNATED BY UNANIMOUS
WRITTEN CONSENT OF THE COMMITTEE, OR, IF NO SUCH PLACE IS DESIGNATED, THEN AT
THE PROJECT.  MEETINGS MAY BE HELD BY TELEPHONE IF DESIGNATED IN THE NOTICE OF
THE MEETING.


 


(F)                                    MEETINGS.  MEETINGS OF THE COMMITTEE, FOR
ANY PURPOSE OR PURPOSES WHATSOEVER, MAY BE CALLED AT ANY TIME BY EITHER THE
SPEAKEASY REPRESENTATIVE OR THE HHLV REPRESENTATIVE.  NOTICE OF MEETINGS SHALL
BE GIVEN, EITHER PERSONALLY OR BY MAIL OR OTHER MEANS OF WRITTEN COMMUNICATION,
CHARGES PREPAID, ADDRESSED TO THE SPEAKEASY REPRESENTATIVE AND THE HHLV
REPRESENTATIVE AT THEIR ADDRESS APPEARING IN ARTICLE XVI. ALL SUCH NOTICES SHALL
BE SENT TO EACH OF SPEAKEASY REPRESENTATIVE AND HHLV REPRESENTATIVE NO LESS THAN
THREE (3) NOR MORE THAN TWENTY (20) BUSINESS DAYS BEFORE THE SPECIAL MEETING
DAY.  NOTICES OF ANY SPECIAL MEETING SHALL SPECIFY, IN ADDITION TO THE PLACE,
DAY AND HOUR OF SUCH MEETINGS THE PURPOSE OR PURPOSES FOR WHICH THE MEETING IS
CALLED.

 

2.02                           Grant of License.  Subject to Article XV,
Speakeasy hereby grants an exclusive, irrevocable license to HHLV (a) to operate
the Project under the name “Binion’s Horseshoe” during the Term, upon the terms
and conditions set forth herein and (b) to use the “Binion’s Marks” (as such
term is defined in the Intellectual Property License Agreement) at the Project
during the Term, upon the terms and conditions set forth herein.  HHLV hereby
accepts such license and undertakes to operate the Project upon the terms and
conditions hereinafter set forth.  Either the HHLV Representative or the
Speakeasy Representative may make a proposal to the Committee regarding the
future outsourcing of food and beverage services at the Project.

 

2.03                           Term.  This Agreement shall be effective upon
mutual execution by the parties hereto (“Effective Date”).  Unless earlier
terminated pursuant to Section 15.01, the initial term of this Agreement shall
commence upon the Effective Date and shall terminate on the date (the
“Termination Date”) that is twelve (12) months after the Effective Date (the
“Initial Term”); provided, however that, so long as no HHLV Event of Default has
occurred and is continuing, HHLV shall have three (3) options to extend the Term
as follows:

 

9

--------------------------------------------------------------------------------


 

(a)  HHLV may, by providing written notice to Speakeasy not later than one
hundred twenty (120) days prior to the end of the Initial Term, extend the
Initial Term by twelve (12) months (such portion of the Term, the “First
Extension Term”),

 

(b) HHLV may, by providing written notice to Speakeasy not later six (6) months
prior to the end of the First Extension Term, further extend the term of this
Agreement for an additional six (6) months (such portion of the Term, the
“Second Extension Term”), and

 

(c) HHLV may, by providing written notice to Speakeasy not later than the first
day of the Second Extension Term, further extend the term of this Agreement for
an additional six (6) months (such portion of the Term, the “Third Extension
Term”).

 


ARTICLE III.
OPERATIONS

 

3.01                           Accounting Procedures and Services Books and
Records.  HHLV shall maintain a complete accounting system in connection with
the operation of the Project.  The books and records shall be kept in accordance
with generally accepted accounting principles and in accordance with federal tax
laws.  Such books and records shall be kept on a calendar year basis.  Books and
accounts shall be maintained at the Project, at HHLV’s corporate headquarters,
or such other location(s) as may be reasonably determined by HHLV.  HHLV shall
prepare and provide all required reports under the rules and regulations of the
Nevada Gaming Authorities regarding the operations of the Project.  All Bank
Accounts shall be maintained in the State of Nevada or such other location(s) as
may be reasonably determined by HHLV.

 

3.02                           Access to Records.  HHLV shall at all times have
access to and the right to copy Speakeasy’s books and records relating solely to
the Project.  Speakeasy shall at all times have access to and the right to copy
HHLV’s books and records relating solely to the Project.  Such access shall be
conditioned upon reasonable advance notice and shall be conducted in a manner
that does not unreasonably interfere with the operations of the business of any
party hereto or the operation of the Project.

 

3.03                           Financial Statements; Gross Revenue Reports.

 


(A)                                  IN ACCORDANCE WITH THE REGULAR REPORTING
PRACTICES OF HHLV AND ITS AFFILIATES, ON A MONTHLY BASIS HHLV SHALL PREPARE AN
UNAUDITED OPERATING STATEMENT FOR THE PRECEDING CALENDAR MONTH DETAILING THE
GROSS REVENUE AND EXPENSES INCURRED IN THE OPERATION OF THE PROJECT AND AN
UNAUDITED BALANCE SHEET.  HHLV SHALL PROVIDE SPEAKEASY WITH A COPY OF SUCH
REPORTS DURING THE TERM OF THIS AGREEMENT.


 


(B)                                 ON A MONTHLY BASIS DURING THE TERM, HHLV
SHALL PROVIDE COPIES OF THE GROSS REVENUE REPORTS (FORMS NGC-1 AND NGC-31) THAT
WERE FILED WITH THE NEVADA GAMING AUTHORITIES IN RESPECT OF THE PROJECT.

 

10

--------------------------------------------------------------------------------


 

3.04                           Expenses.  All costs, expenses, funding or
operating deficits and Operating Capital, real property and personal property
taxes, insurance premiums and other liabilities incurred during the Term due to
the gaming and non-gaming operations of the Project (including without
limitation all real property and personal property leases necessary for
continued operation of the Project) shall be the financial responsibility of
HHLV.

 

3.05                           Standards; Operation of the Project; Employees

 


(A)                                  HHLV SHALL EXCLUSIVELY OPERATE AND MAINTAIN
THE PROJECT IN COMPLIANCE WITH THE CASINO OPERATIONAL STANDARDS.  HHLV SHALL
ESTABLISH THE CASINO OPERATIONAL STANDARDS AND PROCEDURES IN ITS SOLE
DISCRETION, SUBJECT ONLY TO STANDARDS AND PROCEDURES REQUIRED BY LAW.


 


(B)                                 UNLESS AN HHLV EVENT OF DEFAULT OCCURS AND
IS CONTINUING, SPEAKEASY HEREBY AGREES THAT (I) HHLV SHALL HAVE UNINTERRUPTED
CONTROL OF AND THE EXCLUSIVE RESPONSIBILITY FOR THE OPERATION OF THE PROJECT
DURING THE TERM AND (II) SPEAKEASY WILL NOT INTERFERE OR INVOLVE ITSELF WITH THE
DAY-TO-DAY OPERATION OF THE PROJECT, AND (III) HHLV SHALL OPERATE THE PROJECT
FREE OF EVICTION OR DISTURBANCE BY SPEAKEASY OR ANY THIRD PARTY CLAIMING BY,
THROUGH OR UNDER SPEAKEASY.


 


(C)                                  HHLV SHALL PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT IN GOOD FAITH.  IN NO EVENT SHALL SPEAKEASY MAKE ANY CLAIM
AGAINST HHLV ON ACCOUNT OF, NOR SHALL HHLV BE LIABLE FOR, ANY ALLEGED ERRORS OF
JUDGMENT MADE IN GOOD FAITH IN CONNECTION WITH THE OPERATION OF THE PROJECT.


 


(D)                                 SPEAKEASY AND HHLV SHALL COMPLY WITH ANY
APPLICABLE REQUIREMENTS OF THE UNION AGREEMENTS REGARDING HIRING OF EMPLOYEES
FOR THE PROJECT.  SPEAKEASY SHALL BE THE EMPLOYER OF PERSONS EMPLOYED IN
CONNECTION WITH THE OPERATION OF THE PROJECT (OTHER THAN HHLV’S SENIOR
MANAGEMENT TEAM).  SPEAKEASY SHALL PROVIDE SUCH EMPLOYEES EITHER BENEFITS (I)
SUBSTANTIALLY SIMILAR TO, AND IN ANY CASE PROVIDING NO LESS COVERAGE THAN, THOSE
BENEFITS SET FORTH UNDER THE HEADINGS “BINION’S HORSESHOE” AND “COLONIAL
SUPPLEMENTAL INSURANCE” ON EXHIBIT B ATTACHED HERETO, (II) SUBSTANTIALLY SIMILAR
TO, AND IN ANY CASE NO MORE COSTLY TO HHLV THAN, THOSE BENEFITS SET FORTH UNDER
THE HEADING “MTR GAMING” ON EXHIBIT B ATTACHED HERETO, OR (III) AS AGREED BY THE
COMMITTEE FROM TIME TO TIME.  HHLV SHALL DETERMINE THE FITNESS AND
QUALIFICATIONS OF ALL EMPLOYEES, WHETHER EMPLOYEES OF SPEAKEASY OR HHLV, SUBJECT
ONLY TO NEVADA GAMING LICENSING STANDARDS.  HHLV SHALL HIRE, SUPERVISE, DIRECT
THE WORK OF, AND DISCHARGE ALL PERSONNEL WORKING IN THE PROJECT.  HHLV SHALL
DETERMINE THE WAGES AND CONDITIONS OF EMPLOYMENT OF ALL EMPLOYEES.  DURING THE
TERM, HHLV SHALL HAVE THE RIGHT TO NEGOTIATE, OBTAIN, AND ACT AS THE PLAN
ADMINISTRATOR FOR, ANY AND ALL BENEFITS PROGRAMS, INCLUDING WITHOUT LIMITATION,
HEALTH AND PENSION BENEFITS OF ALL PERSONS EMPLOYED IN CONNECTION WITH THE
OPERATION OF THE PROJECT.  HHLV MAY HIRE CONSULTANTS OR INDEPENDENT
CONTRACTORS.  ALL WAGES, BONUSES, COMPENSATION, BENEFITS, TERMINATION OR
SEVERANCE EXPENSES OR LIABILITIES, PENSION FUND CONTRIBUTION OBLIGATIONS

 

11

--------------------------------------------------------------------------------


 


OR LIABILITIES, AND OTHER COSTS, BENEFITS, EXPENSES OR LIABILITIES AND
ENTITLEMENTS OF OR IN CONNECTION WITH EMPLOYEES EMPLOYED IN CONNECTION WITH THE
PROJECT DURING THE TERM SHALL BE PAID BY HHLV AS AN OPERATING EXPENSE.


 


(E)                                  HHLV SHALL INITIALLY ASSIGN THE EXECUTIVES
LISTED ON EXHIBIT C HERETO TO DIRECT AND SUPERVISE THE OPERATION OF THE PROJECT
ON A FULL TIME BASIS (“HHLV’S SENIOR MANAGEMENT TEAM”).  HHLV SHALL HAVE SOLE
DISCRETION TO SELECT INDIVIDUALS WHO SHALL COLLECTIVELY COMPRISE HHLV’S SENIOR
MANAGEMENT TEAM.  HHLV’S SENIOR MANAGEMENT TEAM SHALL BE EMPLOYED BY HHLV.  AT
THE END OF THE TERM, ALL MEMBERS OF HHLV’S SENIOR MANAGEMENT TEAM SHALL BE
RELOCATED OFF OF THE PROJECT, AND AT HHLV’S OPTION, SUCH MEMBERS OF HHLV’S
SENIOR MANAGEMENT TEAM MAY REMAIN EMPLOYEES OF HHLV; PROVIDED, HOWEVER, THAT
NOTHING SHALL PRECLUDE SPEAKEASY FROM MAKING AN OFFER OF EMPLOYMENT (WHICH
EMPLOYMENT SHALL COMMENCE AFTER THE TERM) TO ANY OF HHLV’S SENIOR MANAGEMENT
TEAM, AND FROM SUCH EMPLOYEES ACCEPTING OR DECLINING SUCH OFFER IN THEIR SOLE
DISCRETION.  HHLV AND ITS AFFILIATES SHALL BE FREE TO EMPLOY ANY OF HHLV’S
SENIOR MANAGEMENT TEAM AFTER THE END OF THE TERM.


 


(F)                                    HHLV MAY, AT ITS OPTION, USE HHLV’S
PROPRIETARY INFORMATION AND SYSTEMS (INCLUDING, WITHOUT LIMITATION, HARRAH’S
TOTAL REWARDS II PLAYER LOYALTY PROGRAM) IN CONNECTION WITH THE OPERATION OF THE
PROJECT; PROVIDED, HOWEVER THAT WHILE HHLV MAY USE HARRAH’S TOTAL REWARDS II
PLAYER LOYALTY PROGRAM TO COLLECT CUSTOMER INFORMATION AND MAY USE SUCH
INFORMATION IN ITS MARKETING EFFORTS, HHLV SHALL NOT DEPLOY TOTAL REWARDS II
KIOSKS AT THE PROJECT AND SHALL NOT RECONFIGURE THE PROJECT’S HARDWARE OR
SOFTWARE TO ACCOMMODATE THE HARRAH’S TOTAL REWARDS FREQUENT PLAYER AWARD
PROGRAM.


 


(G)                                 HHLV SHALL NOT, WITHOUT THE PRIOR APPROVAL
OF THE COMMITTEE, OFFER CASH BACK AWARDS IN CONNECTION WITH HARRAH’S TOTAL
REWARDS II PLAYER LOYALTY PROGRAM WHICH ARE REDEEMABLE AT THE PROJECT AFTER THE
TERMINATION DATE.


 

3.06                           Operating Policies and Bank Accounts.

 


(A)                                  HHLV SHALL HAVE THE DISCRETION AND
AUTHORITY TO DETERMINE OPERATING POLICIES AND PROCEDURES, STANDARDS OF
OPERATION, STAFFING LEVELS AND ORGANIZATION, WIN-PAYMENT ARRANGEMENTS, STANDARDS
OF SERVICE AND MAINTENANCE, FOOD AND BEVERAGE QUALITY AND SERVICE, PRICING, AND
OTHER POLICIES AFFECTING THE PROJECT, OR THE OPERATION THEREOF, INCLUDING, BUT
NOT LIMITED TO, ADMISSIONS AND PARKING, TO IMPLEMENT ALL SUCH POLICIES AND
PROCEDURES, AND TO PERFORM ANY ACT ON BEHALF OF SPEAKEASY WHICH HHLV DEEMS
NECESSARY OR DESIRABLE IN ITS GOOD FAITH BUSINESS JUDGMENT FOR THE OPERATION AND
MAINTENANCE OF THE PROJECT ON BEHALF OF, FOR THE ACCOUNT OF, AND AT THE EXPENSE
OF SPEAKEASY.


 


(B)                                 CONCURRENTLY HEREWITH, HHLV HAS ESTABLISHED
THE BANKROLL AND FUNDED THE BANKROLL.

 

12

--------------------------------------------------------------------------------


 


(C)                                  HHLV SHALL ESTABLISH ONE OR MORE BANK
ACCOUNTS FOR THE PROJECT AT BANKING INSTITUTIONS CHOSEN BY HHLV (SUCH ACCOUNT OR
ACCOUNTS ARE HEREINAFTER COLLECTIVELY REFERRED TO AS THE “BANK ACCOUNTS”).  THE
BANK ACCOUNTS SHALL BE IN HHLV’S NAME AND OWNED BY HHLV.  CHECKS DRAWN ON THE
BANK ACCOUNTS SHALL BE SIGNED ONLY BY DESIGNEES OF HHLV, AND HHLV’S DESIGNEES
SHALL BE THE ONLY AUTHORIZED SIGNATORS ON CHECKS DRAWN ON THE BANK ACCOUNTS. 
HHLV MAY TRANSFER FUNDS FROM AND AMONG THE BANK ACCOUNTS.  THE BANKROLL SHALL BE
DEPOSITED IN THE BANK ACCOUNTS.


 

3.07                           HHLV’s Advances.  HHLV shall advance, on a timely
and prompt basis, immediately available funds to conduct the affairs of the
Project and maintain the Project (hereinafter referred to as “HHLV’s Advances”)
as set forth in this Agreement and as otherwise provided hereunder.

 


(A)                                  INITIAL CASH NEEDS OF PROJECT.  HHLV SHALL
FUND THE OPERATING CAPITAL NECESSARY TO OPERATE THE PROJECT AND AN AMOUNT EQUAL
TO THE BANKROLL.


 


(B)                                 OPERATING CAPITAL.  DURING THE REMAINING
TERM OF THIS AGREEMENT, HHLV SHALL FUND HHLV’S ADVANCES IN SUCH A FASHION SO AS
TO ADEQUATELY ENSURE THAT THE OPERATING CAPITAL IS SUFFICIENT TO SUPPORT THE
UNINTERRUPTED AND EFFICIENT ONGOING OPERATION OF THE PROJECT.


 


(C)                                  PAYMENT OF EXPENSES.  HHLV SHALL PAY FROM
THE GROSS REVENUE AND MAY WITHDRAW FUNDS FROM THE BANK ACCOUNTS FOR THE
FOLLOWING ITEMS IN THE ORDER OF PRIORITY LISTED BELOW, SUBJECT TO THE LAWS OF
THE STATE OF NEVADA, ON OR BEFORE THEIR APPLICABLE DUE DATE:


 

(I)                                     OPERATING EXPENSES;

 

(II)                                  ANY CAPITAL EXPENSES OR CAPITAL
REPLACEMENTS TO THE EXTENT OF HHLV’S RESPONSIBILITY THEREFOR PURSUANT TO
ARTICLE VI; AND

 

(III)                               REQUIRED PAYMENTS TO THE STATE OF NEVADA.

 

In the event that funds are not available for payment of the Operating Expenses
in their entirety, all state and local taxes shall be paid first from the
available funds.

 

3.08                           Cooperation of Speakeasy and HHLV.  Speakeasy and
HHLV shall cooperate fully with each other during the Term to procure and
maintain all operating permits and to facilitate each party’s performance of
this Agreement.  Speakeasy shall provide HHLV with such information pertaining
to the Project as is necessary to the performance by HHLV of its obligations
hereunder and as may be reasonably requested by HHLV from time to time.

 

13

--------------------------------------------------------------------------------


 

3.09                           Marketing Efforts.

 

(a)                                  Speakeasy acknowledges that HHLV and/or its
Affiliates operate other gaming facilities and may in the future operate
additional gaming facilities in different areas of the world, and that marketing
efforts may cross over in the same markets and with respect to the same
potential customer base.

 

(b)                                 At any time during or after the Term, HHLV
may refer customers of the Project and other parties to other facilities
operated by Affiliates of HHLV to utilize gaming, entertainment and other
amenities, without payment of any fees to Speakeasy.  Speakeasy consents to such
activities and agrees that such activities will not constitute a conflict of
interest.

 

(c)                                  Speakeasy acknowledges and agrees that,
during the Term, HHLV may distribute promotional materials for HHLV’s Affiliates
and facilities, including casinos, at the Project.

 

(d)                                 Although Speakeasy and/or its Affiliates
operate other gaming facilities and may in the future operate additional gaming
facilities in different areas of the world, Speakeasy shall not, during the
Term, (i) refer customers of the Project to such other facilities or (ii)
distribute promotional materials for Speakeasy’s Affiliates and facilities,
including casinos, at the Project; provided that nothing shall preclude
Speakeasy from marketing to those individuals who otherwise were customers of
Speakeasy or its Affiliates, so long as such marketing shall not be conducted at
the Project during the Term.

 

(e)                                  Either HHLV or Speakeasy and/or their
Affiliates in the future may acquire an interest or operate other casinos,
including, without limitation, any similar or competitive gaming operation,
without the written approval of Speakeasy or the members of Speakeasy.

 

3.10                           Relationship Between the Parties.  The
relationship between the parties hereto shall be that of independent
contractors.  Nothing herein contained shall be deemed or construed to render
the parties hereto partners, principal and agent, joint venturers,
landlord/tenant or any relationship other than that of independent contractors. 
In no event shall HHLV be deemed in breach of its duties hereunder solely by
reason of (i) the failure of the financial performance of the Project to meet
Speakeasy expectations or income projections, (ii) the acts of Project
employees, (iii) the institution of litigation or the entry of judgments against
Speakeasy or the Project with respect to Project operations, or (iv) any other
acts or omissions not otherwise constituting a breach of this Agreement, it
being the intention and agreement of the parties that HHLV’s sole obligation
hereunder shall be to act in conformity with the standard set forth in
Section 3.06(c) and the express terms and provisions of this Agreement.

 

3.11                           Affiliate Transactions.  The fact that HHLV or an
Affiliate thereof, or a stockholder, director, officer, member, or employee of
HHLV or an Affiliate thereof, is employed by, or is directly or indirectly
interested in or connected with, any Person which may be employed at the Project
to render or perform a service, or from which HHLV may purchase any property,
shall not prohibit HHLV from employing such Person or otherwise dealing with
such Person.

 

14

--------------------------------------------------------------------------------


 

3.12                           Inventory.  Within sixty (60) days after the
Effective Date, HHLV shall use commercially reasonable efforts to prepare and
deliver to Speakeasy an inventory as of the Effective Date of the linens and
employee uniforms at the Project.

 

3.13                           Statue of Benny Binion.  Neither party shall
disturb the statue of Benny Binion, currently located on the north-east corner
of Ogden Street and Casino Center Boulevard in Las Vegas, Nevada, without the
prior consent of the Committee.

 

3.14                           Operating Contracts.  HHLV may enter into any
amendment or modification of any Operating Contract that is terminable by
Speakeasy at the end of the Term (so long as after any such amendment, such
Operating Contract remains terminable by Speakeasy at the end of the Term). 
HHLV may enter into any non-material amendment or modification to any Operating
Contract that is not terminable by Speakeasy at the end of the Term; provided,
however, that unless otherwise approved by the Committee, HHLV shall not enter
into any material amendment or modification to any Operating Contract that is
not terminable by Speakeasy at the end of the Term.  HHLV may enter into any new
Operating Contract provided that such Operating Contract is terminable by
Speakeasy at the end of the Term.

 

3.15                           Going Dark.  During the Term, unless otherwise
agreed by the Committee, HHLV shall not cease operating the Project in the
ordinary course of business, except due to Events of Force Majeure.

 


ARTICLE IV.
PROJECT OPERATING FEE

 

4.01                           Project Operating Fee.  HHLV shall be entitled to
retain the Gross Revenue less Operating Expenses and less Speakeasy’s Remittance
Amount as a project operating fee (the “Project Operating Fee”).

 

4.02                           HHLV’s Proprietary Information and Systems

 


(A)                                  SPEAKEASY AGREES THAT HHLV HAS THE SOLE AND
EXCLUSIVE RIGHT, TITLE AND OWNERSHIP TO:


 

(I)                                     CERTAIN PROPRIETARY INFORMATION,
TECHNIQUES AND METHODS OF (A) OPERATING GAMING BUSINESSES, (B) DESIGNING GAMES
USED IN GAMING BUSINESSES, AND (C) TRAINING EMPLOYEES IN THE GAMING BUSINESS
(EXCLUDING, WITH RESPECT TO CLAUSES (A), (B) AND (C), ANY SUCH INFORMATION,
TECHNIQUES AND METHODS THAT ARE AVAILABLE IN THE PUBLIC DOMAIN OR ARE INDUSTRY
STANDARD PRACTICES); AND

 

(II)                                  CERTAIN PROPRIETARY BUSINESS PLANS,
PROJECTIONS AND MARKETING, ADVERTISING AND PROMOTION PLANS, STRATEGIES, AND
SYSTEMS, INCLUDING, BUT NOT LIMITED TO, THE ITEMS LISTED ON EXHIBIT D ATTACHED
HERETO AND BY THIS REFERENCE INCORPORATED

 

15

--------------------------------------------------------------------------------


 

herein, all of which have been developed and/or acquired over many years through
the expenditure of time, money and effort and which HHLV and its Affiliates
maintain as confidential and as a trade secret(s) (collectively items (i)-(iv),
the “HHLV’s Proprietary Information and Systems”).

 


(B)                                 SPEAKEASY FURTHER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF SUCH HHLV’S PROPRIETARY INFORMATION AND SYSTEMS, AND UPON THE
TERMINATION OF THIS AGREEMENT, TO RETURN SAME TO HHLV, INCLUDING, BUT NOT
LIMITED TO, DOCUMENTS, NOTES, MEMORANDA, LISTS, COMPUTER PROGRAMS AND ANY
SUMMARIES OF SUCH HHLV’S PROPRIETARY INFORMATION AND SYSTEMS, BUT EXCLUDING ANY
HHLV’S PROPRIETARY INFORMATION AND SYSTEMS WHICH SPEAKEASY MAY RETAIN PURSUANT
TO THE EXPRESS TERMS OF THIS AGREEMENT.  HHLV’S PROPRIETARY INFORMATION AND
SYSTEMS SPECIFICALLY EXCLUDES ANY INFORMATION OR DOCUMENTS OTHERWISE FALLING
WITHIN SECTION 4.02(A)(I)-(IV) ABOVE, IF SAME IS PREPARED, DESIGNED OR CREATED
SOLELY FOR THE USE AND BENEFIT OF THE PROJECT.  SPEAKEASY AGREES THAT UPON
TERMINATION OF THIS AGREEMENT, HHLV SHALL RETAIN THE DATABASE RELATING TO
CUSTOMERS’ ACTIVITIES AT THE PROJECT, INCLUDING ALL CUSTOMER INFORMATION
GATHERED IN CONNECTION WITH THE HARRAH’S TOTAL REWARDS II CARD OR SUCCESSOR
PLAYER REWARDS PROGRAM, AND SHALL BE ENTITLED TO USE ANY OF THE CUSTOMER OR
OTHER INFORMATION GATHERED BY HHLV IN CONNECTION WITH THIS AGREEMENT OR SUCH
PROGRAMS.  UPON TERMINATION OF THIS AGREEMENT, HHLV AGREES TO PROVIDE SPEAKEASY
WITH ONE COPY OF ALL CUSTOMER DATA BASES, CUSTOMER LISTS AND ALL HISTORICAL
RECORDS OF CUSTOMERS OF THE PROJECT, BUT NOT WITH RESPECT TO ANY OF HHLV’S OR
ITS AFFILIATES’ OTHER CASINO PROPERTIES.  SPEAKEASY AND HHLV SHALL BE CO-OWNERS
OF, AND SHALL HAVE THE RIGHT TO USE, SUCH CUSTOMER DATA BASES, CUSTOMER LISTS
AND HISTORICAL RECORDS IN CONNECTION WITH ITS MARKETING AND LOYALTY PROGRAMS.


 


(C)                                  SPEAKEASY SHALL ACQUIRE NO RIGHTS IN ANY
SUCH PROPRIETARY SYSTEMS, AND THEY MAY BE REMOVED AT ANY TIME FROM THE PROJECT
BY HEI, WITHOUT RECOURSE.


 

4.03                           Payments to HHLV upon Termination.  On the
Termination Date, HHLV may pay itself from any Project funds all accrued and
unpaid amounts due under this Agreement, including without limitation, the
Project Operating Fee.

 

4.04                           Speakeasy’s Remittance Amount.  On the first
Business Day of each month during the Term, HHLV shall pay Speakeasy as follows:
(a) the amount of Two Hundred Thousand Dollars ($200,000.00) per month during
the Initial Term, (b) Four Hundred Thousand Dollars ($400,000.00) per month
during the First Extension Term, and (c) Four Hundred Fifty Thousand Dollars
($450,000.00) per month during the Second Extension Term and the Third Extension
Term (“Speakeasy’s Remittance Amount”).

 

4.05                           Potential Supplements to Speakeasy’s Remittance
Amount.

 


(A)                                  WITHIN THIRTY (30) DAYS AFTER THE END OF
THE FIRST EXTENSION TERM, HHLV SHALL SEND SPEAKEASY A STATEMENT CONTAINING THE
FOLLOWING CALCULATION: FIFTY PERCENT (50%) OF

 

16

--------------------------------------------------------------------------------


 


ADJUSTED EBITDA EARNED DURING THE FIRST EXTENSION TERM MINUS THE SPEAKEASY
REMITTANCE AMOUNT PAID DURING THE FIRST EXTENSION TERM. IF AND ONLY IF SUCH
CALCULATION RESULTS IN A POSITIVE NUMBER, THEN SUCH STATEMENT SHALL BE
ACCOMPANIED BY PAYMENT TO SPEAKEASY IN THE AMOUNT OF SUCH POSITIVE NUMBER.


 


(B)                                 WITHIN THIRTY (30) DAYS AFTER THE END OF THE
SECOND EXTENSION TERM, HHLV SHALL SEND SPEAKEASY A STATEMENT CONTAINING THE
FOLLOWING CALCULATION: FIFTY PERCENT (50%) OF ADJUSTED EBITDA EARNED DURING THE
SECOND EXTENSION TERM MINUS THE SPEAKEASY REMITTANCE AMOUNT PAID DURING THE
SECOND EXTENSION TERM. IF AND ONLY IF SUCH CALCULATION RESULTS IN A POSITIVE
NUMBER, THEN SUCH STATEMENT SHALL BE ACCOMPANIED BY PAYMENT TO SPEAKEASY IN THE
AMOUNT OF SUCH POSITIVE NUMBER.


 


(C)                                  WITHIN THIRTY (30) DAYS AFTER THE END OF
THE THIRD EXTENSION TERM, HHLV SHALL SEND SPEAKEASY A STATEMENT CONTAINING THE
FOLLOWING CALCULATION: FIFTY PERCENT (50%) OF ADJUSTED EBITDA EARNED DURING THE
THIRD EXTENSION TERM MINUS THE SPEAKEASY REMITTANCE AMOUNT PAID DURING THE THIRD
EXTENSION TERM. IF AND ONLY IF SUCH CALCULATION RESULTS IN A POSITIVE NUMBER,
THEN SUCH STATEMENT SHALL BE ACCOMPANIED BY PAYMENT TO SPEAKEASY IN THE AMOUNT
OF SUCH POSITIVE NUMBER.


 


ARTICLE V.
REAL PROPERTY TAXES AND ASSESSMENTS, USES, AND MARKS

 

5.01                           Payment of Real Estate Taxes and Assessments. 
HHLV shall be responsible for the payment when due, if any, of all property
taxes and assessments, including, without limitation, assessments for benefits
from public works or improvements, levies, fees, and all other governmental
charges, general or special, ordinary or extraordinary, foreseen or unforeseen,
together with interest and penalties thereon, which may heretofore or hereafter
be levied upon or assessed against the Project.  All charges set forth in this
Section 5.01 are herein called “Impositions.” If any Impositions are levied or
assessed against the Project which may be legally paid in installments, HHLV
shall have the option to pay such Impositions in installments except that each
installment thereof, and any interest thereon, must be paid by the final date
fixed for the payment thereof.

 

5.02                           Exceptions.  Nothing contained in this Agreement
shall be construed to require Speakeasy to pay any estate, inheritance or
succession tax, any capital levy, corporate franchise tax, business enterprise
tax, business profits tax, any net income or excess profits tax or other similar
tax of HHLV.

 

5.03                           Uses.  HHLV agrees to operate the Project
continuously during the Term hereof only for the purpose of legally operating a
gaming establishment and related services which may also include, without
limitation, hotel, restaurant and related services.  Except as otherwise agreed
by the Committee, the Project shall be operated under the name “Binion’s
Horseshoe”, subject to the provisions of Section 15.06.  In no event may HHLV or
Speakeasy conduct uses which violate the Nevada Gaming Act or any other
applicable gaming law.  In addition, HHLV shall not knowingly

 

17

--------------------------------------------------------------------------------


 

permit any unlawful occupation, business or trade to be conducted on the Project
or any use to be made of the Project contrary to any law, ordinance or
regulation as aforesaid with respect thereto.

 

5.04                           System Marks.  HHLV or its Affiliates are the
owners of the servicemark “Harrah’s®,” “Rio®,” “Showboat®,” “Harvey’s®,” and
their logos, trademarks, tradenames, service marks, copyrights, patents, or any
other similar rights or registrations now or hereafter held by or applied for in
connection therewith or any variation or extension of such names (collectively
“Harrah’s System Marks”).  With respect to the State of Nevada, HHLV or its
Affiliates are the owners of the servicemark “Horseshoe®,” its logos,
trademarks, tradenames, service marks, copyrights, patents, or any other similar
rights or registrations now or hereafter held by or applied for in connection
therewith or any variation or extension of such name including, without
limitation, those listed in Exhibit E hereto (collectively “Horseshoe System
Marks”).  Notwithstanding the foregoing, Speakeasy acknowledges that its use of
the Harrah’s System Marks shall not create in Speakeasy’s favor any right,
title, or interest in or to the Harrah’s System Marks, but all rights of
ownership and control of the Harrah’s System Marks shall reside solely in HHLV.

 

5.05                           Rights to System Marks.  Speakeasy agrees to
recognize the exclusive right of ownership of HOCI and its Affiliates, to all
System Marks.  Speakeasy hereby disclaims any right or interest therein,
regardless of any legal protection afforded thereto.  Speakeasy acknowledges
that all of System Marks might not be used in connection with the Project, and
HHLV, with the prior written consent of HOCI, shall have sole discretion to
determine which System Marks shall be so used.  Speakeasy covenants that in the
event of termination, cancellation or expiration of this Agreement, whether as a
result of a default by HHLV or otherwise, Speakeasy shall not hold itself out
as, or continue operation of the Project as a Harrah’s or Horseshoe casino nor
will it utilize any of System Marks or any variant thereof in the name or
operation of the Project.  Speakeasy agrees that HHLV or HOCI or their
respective representative may, at any time thereafter, upon not less than
ten (10) days’ prior notice to Speakeasy and with the accompaniment of one or
more Speakeasy’s representatives enter the Project and may remove all signs,
furnishings, printed material, emblems, slogans or other distinguishing
characteristics which are now or hereafter may be connected or identified with
HHLV or which carry any System Marks.

 

5.06                           Offsite Use of System Marks.  HHLV, in its sole
discretion, may use the System Marks at any location or locations other than the
Project, as well as at the Project, subject to the provisions of this Article V.

 

5.07                           World Series of Poker.  HHLV, in its sole
discretion, may operate the World Series of Poker and/or the World Championship
of Poker at the Project or at any location or locations other than the Project.

 

18

--------------------------------------------------------------------------------


 


ARTICLE VI.
CAPITAL EXPENSES AND CAPITAL REPLACEMENTS

 

6.01                           Meetings of the Committee with respect to Capital
Replacements and Capital Expenses.

 

(a)                                  The Committee shall meet once a month (or
more or less frequently if agreed by the Speakeasy Representative and the HHLV
Representative) to discuss whether any Capital Replacements or Capital Expenses
are necessary or desirable for the continued operation of the Project.  Each
quarter, the Committee will designate dates upon which Capital Replacement work
shall not be performed during the next quarter (the “Blackout Period”).

 

(b)                                 At meetings of the Committee, the Speakeasy
Representative or the HHLV Representative may propose additional Capital
Replacements or Capital Expenses.  If both the Speakeasy Representative and the
HHLV Representative agree on the need for additional Capital Replacements or
Capital Expenses, then such Capital Replacements will be made by HHLV and such
Capital Expenses will be incurred as and when agreed by the parties.

 

(c)                                  Unless otherwise agreed by the parties, the
cost of such Capital Expenses shall be prorated such that HHLV is responsible
for the percentage of the cost of the Capital Expense attributable to the useful
life of the asset prior to the Termination Date and Speakeasy is responsible for
the percentage of the cost of the Capital Expense attributable to the useful
life of the asset after the Termination Date.

 

(d)                                 The useful life of a slot machine is deemed
to be four (4) years.  The useful life of carpets is deemed to be four (4)
years.  The useful life of all other assets shall be determined by the Committee
in accordance with generally accepted accounting principles.  The useful life of
an asset is deemed to begin on the date such asset is first placed into service.

 

(e)           For purposes of the calculation of the cost of Capital Expenses to
be borne by each party to be determined in clause (c) above, the Termination
Date will be presumed to be two (2) years after the Effective Date.  If the
actual Termination Date is either more or less than two (2) years after the
Effective Date, then the Committee will re-calculate each party’s share of
Capital Expenses on the Termination Date and the party that underpaid for
Capital Expenses shall promptly pay the other party the amount underpaid.

 

6.02                           Capital Replacements and Capital Expenses. 
Either party may elect to perform Capital Replacements at the Project and incur
Capital Expenses in connection with such Capital Replacements at its sole cost
and expense, and the electing party may take up to an entire floor of hotel
rooms and not more than one elevator out of service for an amount of time in
which it is reasonable to perform the intended Capital Replacement work;
provided, however, that, unless otherwise agreed by the Committee, (a) at least
thirty (30) days prior written notice shall be provided to the non-electing
party (except that sixty (60) day prior written notice shall be required for
Capital Replacement work that requires hotel rooms to be out of service)
detailing the scope of Capital Replacement work and the estimated time frame
within which the work will be completed, (b) such Capital Replacement work shall
not impair the operation of the Project, (c) such Capital Replacement work shall
not occur during a Blackout Period and (d) the Capital Expenses incurred in
connection with such Capital Replacement work shall include any environmental
remediation (including without limitation, removal, abatement, remediation or
repair of asbestos-containing building materials or lead-based paints) that
would be required by any Environmental Laws or

 

19

--------------------------------------------------------------------------------


 

would be performed by a reasonably prudent operator pursuant to the Casino
Operational Standards.

 

6.03                           Removal, Storage and Disposition of Personal
Property.  If at any time during the Term HHLV decides to remove personal
property (including any gaming equipment) from the Project in connection with
any Capital Replacement pursuant to this Article VI, HHLV shall first provide
Speakeasy with ten (10) days written notice specifying in reasonable detail the
personal property to be removed.  Speakeasy shall then have the following
options, to be exercised in a writing to HHLV no later than five (5) days after
receipt of HHLV’s notice: (a) Speakeasy may instruct HHLV to store such personal
property at Speakeasy’s sole cost and expense and (b) Speakeasy may instruct
HHLV to salvage such personal property, it being understood that HHLV shall pay
over to Speakeasy any profits realized from such salvaging, net of removal costs
and expenses.  If Speakeasy does not respond to HHLV’s notice within the time
period specified above, HHLV may, at its option, choose to act in accordance
with clause (a) or (b) above.

 

6.04                           Remedy for Failure of HHLV to make Capital
Replacements.  If (a) HHLV fails to make Capital Replacements as and when
approved by the Committee, and Speakeasy has given HHLV at least fifteen (15)
Business Days notice of such failure, or (b) Speakeasy determines in its
reasonable discretion that a Capital Replacement must be made to an Emergency
Condition, then Speakeasy may enter the Project and make such Capital
Replacements.  To the extent that HHLV is responsible to pay for any Capital
Expenses in connection with such Capital Replacements, Speakeasy may incur such
Capital Expenses and invoice HHLV for that portion of the Capital Expenses for
which HHLV is responsible hereunder.

 

6.05                           Covenant to Use Good Faith Efforts.  If a party
endeavors to perform any Capital Replacement work in accordance with this
Article VI, then such party shall use commercially reasonable good faith efforts
to perform such Capital Replacements work diligently and expeditiously and in
accordance with standard industry practices.

 


ARTICLE VII.
INSURANCE AND INDEMNITY

 

7.01                           Insurance Obligations.  HHLV covenants and agrees
that it will at all times during the Term, as an Operating Expense, keep the
Project insured, with the following insurance coverage as approved by HHLV or
such other insurance coverage as HHLV may reasonably require:

 


(A)                                  FULL REPAIR AND REPLACEMENT COVERAGE
ENDORSEMENTS, AGAINST ALL RISKS INCLUDING, BUT NOT LIMITED TO, FIRE, ICE, FLOODS
AND EARTHQUAKES, AND AGAINST LOSS OR DAMAGE BY SUCH OTHER, FURTHER AND
ADDITIONAL RISKS AS NOW ARE OR HEREAFTER MAY BE AVAILABLE BY STANDARD EXTENDED
COVERAGE FORMS OR ENDORSEMENTS IN AN AMOUNT SUFFICIENT TO PREVENT SPEAKEASY FROM
BECOMING A CO-INSURER OF ANY LOSS, BUT IN NO EVENT IN AN AMOUNT LESS THAN ONE
HUNDRED PERCENT (100%) OF THE FULL INSURABLE REPLACEMENT VALUE OF THE PROJECT. 
SO LONG AS SPEAKEASY IS NOT IN DEFAULT UNDER THIS AGREEMENT, ALL PROCEEDS OF
INSURANCE NOT OTHERWISE APPLIED FOR THE PURPOSE OF REPAIRING, REPLACING OR
RESTORING

 

20

--------------------------------------------------------------------------------


 


THE DAMAGE INSURED AGAINST SHALL BE PAID OVER TO SPEAKEASY.  HHLV SHALL OBTAIN
SUCH INSURANCE COVERAGE AS OF THE EFFECTIVE DATE FOR THE PROJECT, AND HHLV SHALL
MAINTAIN SUCH INSURANCE THEREAFTER UNTIL THE TERMINATION OF THIS AGREEMENT.


 


(B)                                 GENERAL COMPREHENSIVE PUBLIC LIABILITY
INSURANCE INCLUDING BROAD FORM LIABILITY COVERAGE (INCLUDING GARAGEKEEPERS’
COVERAGE AND COVERAGE FOR FALSE ARREST, WRONGFUL DETENTION AND INVASION OF
PRIVACY, AND COVERAGE FOR ELEVATORS, IF ANY, ON THE PROJECT) AGAINST CLAIMS FOR
BODILY INJURY, DEATH OR PROPERTY DAMAGE OCCURRING ON, IN OR ABOUT THE PROJECT
AND THE ANCILLARY FACILITIES SUCH INSURANCE TO AFFORD PROTECTION, WITH RESPECT
TO ANY ONE OCCURRENCE, OF NOT LESS THAN ONE MILLION DOLLARS ($1,000,000) AND NO
LESS THAN FIVE MILLION DOLLARS ($5,000,000) IN THE AGGREGATE (OR SUCH OTHER
AMOUNT AND DEDUCTIBLE AS HHLV MAY DETERMINE) WHICH INSURANCE SHALL ALSO COVER
HHLV’S LIABILITY UNDER ANY INDEMNITY CONTAINED HEREIN, IT BEING UNDERSTOOD THAT
THE STANDARD OF REASONABLENESS SHALL BE THAT AMOUNT OF INSURANCE WHICH A PRUDENT
OWNER OF A COMPARABLE PROPERTY WOULD MAINTAIN.  HHLV SHALL ALSO OBTAIN AND
MAINTAIN A FORTY MILLION DOLLAR ($40,000,000) UMBRELLA LIABILITY POLICY (OR SUCH
OTHER AMOUNT AS HHLV SHALL DETERMINE) IN EXCESS OF THE GENERAL COMPREHENSIVE
PUBLIC LIABILITY POLICY.  HHLV SHALL OBTAIN SUCH GENERAL COMPREHENSIVE PUBLIC
LIABILITY INSURANCE AS OF THE EFFECTIVE DATE FOR THE PROJECT, AND HHLV SHALL
MAINTAIN SUCH INSURANCE UNTIL THE TERMINATION OF THIS AGREEMENT.


 


(C)                                  ADEQUATE BOILER AND PRESSURE VESSEL
INSURANCE ON ALL EQUIPMENT, PARTS THEREOF AND APPURTENANCES ATTACHED OR
CONNECTED TO THE PROJECT WHICH BY REASON OF THEIR USE OR EXISTENCE ARE CAPABLE
OF BURSTING, ERUPTING, COLLAPSING OR EXPLODING.


 


(D)                                 SUCH OTHER INSURANCE, AT SPEAKEASY’S
EXPENSE, AS SPEAKEASY DETERMINES OR AS MAY BE REQUIRED BY LENDERS OF SPEAKEASY
IN SUCH AMOUNTS AND AGAINST SUCH INSURABLE HAZARDS WHICH AT THE TIME IS
CUSTOMARY IN THE CASE OF BUSINESSES SIMILARLY SITUATED.


 


(E)                                  FOR THE MUTUAL BENEFIT OF SPEAKEASY AND
HHLV, LIQUOR LIABILITY INSURANCE IN AN AMOUNT TO BE DETERMINED BY HHLV, COVERING
HHLV AND SPEAKEASY UNDER ANY LIQUOR LIABILITY LAWS WHICH MAY CURRENTLY BE IN
EXISTENCE OR WHICH MAY HEREAFTER BE ENACTED AS THEY WOULD BE APPLICABLE TO
HHLV’S OPERATIONS OF THE PROJECT.  HHLV SHALL MAINTAIN SUCH INSURANCE UNTIL THE
TERMINATION OF THIS  AGREEMENT.


 


(F)                                    WORKER’S COMPENSATION INSURANCE IN
STATUTORY AMOUNT; AND EMPLOYER’S LIABILITY INSURANCE IN AMOUNT DETERMINED BY
HHLV, INSURING BOTH SPEAKEASY AND HHLV.  HHLV SHALL MAINTAIN SUCH INSURANCE
UNTIL THE TERMINATION OF THIS AGREEMENT.


 


(G)                                 BUSINESS INTERRUPTION RESULTING FROM LOSSES
COVERED UNDER POLICIES COVERING BUILDINGS WILL BE REQUIRED IN AN AMOUNT
SUFFICIENT TO PROTECT LOSSES FOR A PERIOD OF SIX (6) MONTHS (OR SUCH OTHER
PERIOD AS HHLV MAY DETERMINE).  HHLV SHALL MAINTAIN SUCH INSURANCE UNTIL THE
TERMINATION OF THIS AGREEMENT.

 

21

--------------------------------------------------------------------------------


 


(H)                                 CRIME INSURANCE WHICH INCLUDES FIDELITY AND
SUCH OTHER CRIME COVERAGES AS MAY BE DESIRED IN THE AMOUNT OF FIVE MILLION
DOLLARS ($5,000,000) OR SUCH OTHER AMOUNT AS HHLV MAY DETERMINE.  HHLV SHALL
MAINTAIN SUCH INSURANCE UNTIL THE TERMINATION OF THIS AGREEMENT.


 

7.02                           Parties Insured.  The policies with respect to
such insurance as described in Section 7.01 shall name Speakeasy and HHLV as
parties insured thereby.  Such policies shall also contain, when requested by
Speakeasy or HHLV, a mortgagee clause or clauses naming the mortgagee or
mortgagees involved and/or the holder or such mortgage or mortgages as parties
insured thereby (in the form required by such mortgagee or mortgagees) all as
their respective interests may appear and with loss payable provisions
accordingly.

 

7.03                           Approved Insurance Companies.  Insurance procured
under this Article VII shall be placed with reputable, financially sound
insurance companies as designated by HHLV and approved by Speakeasy, such
approval not to be unreasonably withheld or delayed; provided, however, that if
Speakeasy disapproves the selection of any such insurance company on the basis
that such insurance company does not satisfy the standards set forth in the
Buyer Credit Agreement (as defined in the Purchase and Sale Agreement), and if
the premiums payable to the insurance company ultimately designated and approved
by Speakeasy are higher than the premiums that would have been paid to the
insurance company disapproved by HHLV, then Speakeasy shall pay the difference
between the amounts of such premiums.

 

7.04                           Failure to Obtain Required Insurance.  In the
event HHLV fails, neglects, or refuses to maintain any of the insurance required
under the provisions of this Article VII, then Speakeasy may procure or renew
such insurance, as an Operating Expense.

 

7.05                           Waiver of Subrogation.  As long as the insurer of
a party is willing to include a waiver of subrogation in the policies insuring
against the loss or damages referred to in this Article VII without an extra
charge, the parties shall cause the waiver of subrogation to be included in the
policies.  If an insurer of a party is willing to include a waiver of
subrogation in an insurance policy only if an extra charge is paid, the party
carrying the insurance shall be required to cause the waiver of subrogation to
be included in the policy only if the other party pays the extra charge.

 

7.06                           Mutual Cooperation.  Speakeasy shall cooperate
with HHLV to the extent HHLV may reasonably require, and HHLV shall cooperate
with Speakeasy to the extent Speakeasy may reasonably require in connection with
the prosecution or defense of any action or proceeding arising out of, or for
the collection of any insurance proceeds and will execute and deliver to
Speakeasy or HHLV, as the case may be, such instruments as may be properly
required to facilitate the recovery of any insurance proceeds.  Such cooperation
shall survive the end of the Term in the event an action or proceeding arises
out of or relates to events occurring during the Term.

 

7.07                           Delivery of Insurance Policies.  HHLV shall
deliver promptly the original certificates of insurance satisfactory to
Speakeasy evidencing all the insurance which is then required to be maintained
by HHLV hereunder.

 

22

--------------------------------------------------------------------------------


 

7.08                           Indemnifications.

 

(a)                                  Speakeasy covenants and agrees that it will
protect, keep and defend HHLV forever harmless and indemnified against and from
any penalty or damage or charges imposed for any violation of any laws or
ordinances including, but not limited to, gaming statutes and regulations, which
are occasioned by the gross neglect or the wanton or willful acts of Speakeasy.

 

(b)                                 HHLV covenants and agrees that it will
protect, keep and defend Speakeasy forever harmless and indemnified against and
from any penalty or damage or charges imposed for any violation of any laws or
ordinances including, but not limited to, gaming statutes and regulations, which
are occasioned by the gross neglect or the wanton or willful acts of HHLV.

 

(c)                                  HHLV covenants and agrees that it will
protect, keep and defend Speakeasy and its Affiliates forever harmless and
indemnified against and from any third party claims arising out of events
occurring during the Term.  Any costs and expenses incurred by HHLV pursuant to
this Section 7.08(c) shall be Operating Expenses.

 

(d)                                 Speakeasy covenants and agrees that it will
protect, keep and defend HHLV and its Affiliates forever harmless and
indemnified against and from any third party claims arising out of events
occurring after the Term.

 

7.09                           Selection of Counsel.  Indemnitor shall select
defense counsel provided that defense counsel engaged by HHLV or Speakeasy, as
indemnitor, shall be reasonably acceptable to HHLV and Speakeasy, as indemnitee,
and any insurance company insuring indemnitor or indemnitee.  Indemnitor shall
control all meetings, conferences and judicial proceedings with respect to any
indemnified matter.  Without limiting the generality of the foregoing,
indemnitee shall be promptly provided with copies of all claims and pleadings
(as well as correspondence, memos, documents and discovery with respect thereto,
unless within the scope of any applicable privilege) relating to any such
matters.  Indemnitee shall be given prior written notice of all meetings,
conferences and judicial proceedings and shall be afforded an opportunity to
attend and participate in same.  Indemnitee shall have the right to engage
independent counsel, at its sole expense, to represent indemnitee as additional
and/or co-counsel in all such proceedings, trials, appeals and meetings with
respect thereto.

 

7.10                           Amendment, Termination, Cancellation or
Suspension of Insurance Policies.  Each insurance policy required to be obtained
pursuant to Sections 7.01(a), (c), (e) and (f) shall contain provisions to the
effect that: (i) no policy can expire nor can it be amended, canceled or
suspended by HHLV or the insurer during the Term for any reason (including
failure to renew the policy or to pay the premium or any other amount) unless
Speakeasy and, in the case of expiration or if amendment, cancellation or
suspension is initiated by the insurer, HHLV receive at least thirty (30) days’
notice (or such lesser period as Speakeasy may agree with respect to amendment,
cancellation, suspension or termination in the event of war an/or terrorist act)
prior to the effective date of amendment, termination, cancellation or
suspension.

 

23

--------------------------------------------------------------------------------


 


ARTICLE VIII.
TAKING OF THE PROJECT/CASUALTY

 

8.01                           Definitions

 


(A)                                  “PERMANENT TAKING” MEANS THE PERMANENT
TAKING (MORE THAN ONE YEAR) OF, OR PERMANENT DAMAGE TO, PROPERTY AS A RESULT OF
THE EXERCISE OF A POWER OF EMINENT DOMAIN OR PURCHASE UNDER THE THREAT OF THE
EXERCISE WHERE SUCH TAKING CANNOT BE CORRECTED BY CONTRIBUTION OF ADDITIONAL
LAND FOR RELOCATION OF THE PROJECT.


 


(B)                                 “TEMPORARY TAKING” MEANS THE TEMPORARY
TAKING (ONE YEAR OR LESS) OF, OR TEMPORARY DAMAGE TO, PROPERTY AS A RESULT OF
THE EXERCISE OF A POWER OF EMINENT DOMAIN OR PURCHASE UNDER THE THREAT OF THE
EXERCISE.


 


(C)                                  “TAKING DATE” MEANS THE DATE ON WHICH A
CONDEMNING AUTHORITY SHALL HAVE THE RIGHT OF POSSESSION OF PROPERTY PURSUANT TO
A PERMANENT TAKING OR A TEMPORARY TAKING.


 


(D)                                 “AWARD” MEANS THE AWARD FOR, OR PROCEEDS OF,
A PERMANENT TAKING OR TEMPORARY TAKING LESS ALL FEES AND EXPENSES INCURRED IN
CONNECTION WITH COLLECTING THE AWARD OR PROCEEDS INCLUDING THE REASONABLE FEES
AND DISBURSEMENTS OF ATTORNEYS, APPRAISERS, AND EXPERT WITNESSES.


 

8.02                           Takings.  If any portion of the Project is taken
pursuant to a Permanent Taking or a Temporary Taking and the parties in good
faith reasonably agree that the taking of such portion of the Project could have
a material adverse effect on the continued operation of the Project, then the
parties may agree to terminate this Agreement. If more than ten percent (10%) of
the Project is taken pursuant to a Permanent Taking or a Temporary Taking, then
this Agreement shall, at HHLV’s option, to be exercised by providing Speakeasy
with thirty (30) days prior written notice, be terminated.  In the event HHLV
shall deliver such notice of termination pursuant to this Section 8.02, the
Speakeasy Remittance Amount shall continue to accrue until the Termination Date.

 

8.03                           Casualty.  If any portion of the Project is
destroyed due to fire, casualty or other occurrence and the parties in good
faith reasonably agree that the destruction of such portion of the Project could
have a material adverse effect on the continued operation of the Project, then
the parties may agree to terminate this Agreement.  If more than ten percent
(10%) of the Project is destroyed due to fire, casualty or other occurrence,
then this Agreement shall, at HHLV’s option, to be exercised by providing
Speakeasy with thirty (30) days prior written notice, be terminated unless (i)
HHLV recovers insurance proceeds in an amount that permits HHLV to promptly
repair or rebuild the Project, so as to make the Project at least equal to the
Project existing immediately prior to such occurrence and as nearly similar to
it in quality and character as shall be practicable and reasonable and such that
the Project can be rebuilt or repaired at least ninety (90) days prior to the
end of the Term or (ii) the Committee determines to repair and rebuild the
Project on terms and conditions satisfactory to HHLV and Speakeasy.  In such
case HHLV shall prosecute repairs and rebuilding to completion with diligence,
subject, however, to delays due to Events of Force Majeure.  Insofar as a

 

24

--------------------------------------------------------------------------------


 

certificate of occupancy may be necessary with respect to such repairs or
construction, HHLV shall obtain a temporary or final certificate of occupancy or
similar certificate before the Project shall be occupied.  Such repairs,
rebuilding or construction shall be free and clear of mechanics’ or other liens,
in accordance with the building code and all applicable laws, ordinances,
regulations or orders of any state, municipal or other public authority
affecting the same.  In the event HHLV shall deliver a notice of termination
pursuant to this Section 8.03, the Speakeasy Remittance Amount shall continue to
accrue until the Termination Date.

 

8.04                           Disposition of Insurance Proceeds and Awards. 
All insurance proceeds and Awards shall be paid to Speakeasy and HHLV as their
interests may appear.

 

8.05                           Notice of a Taking or Casualty.  The parties
hereto shall notify each other promptly upon becoming aware of a Permanent
Taking, a Temporary Taking or any damage or loss to the Project by reason of
fire or otherwise.

 


ARTICLE IX.
PRORATIONS/TRANSFERS ON TERMINATION DATE

 

9.01                           Termination Statement.  The items listed in
subclauses (a) through (c) of this Section 9.01 shall be prorated, allocated
and/or adjusted between Speakeasy and HHLV pursuant to a written closing
statement (the “Termination Statement”) to be prepared by Speakeasy and HHLV and
executed by Speakeasy and HHLV on the Termination Date.  Any additional amounts
owed by Speakeasy shall be reflected in such Termination Statement and Speakeasy
shall, within seven (7) Business Days after the Termination Date, pay such
additional amounts to HHLV:

 


(A)                                  PROPERTY TAXES.  AT THE CLOSING, ALL REAL
AND PERSONAL PROPERTY, AD VALOREM OR SIMILAR TAXES OF THE PROJECT (COLLECTIVELY,
“PROPERTY TAXES”) FOR THE CALENDAR YEAR THAT INCLUDES THE TERMINATION DATE SHALL
BE PRORATED AS OF THE TERMINATION DATE USING THE LATEST AVAILABLE RATES AND
ASSESSMENTS, AND HHLV’S PROPORTIONATE SHARE OF PROPERTY TAXES (WHICH SHALL BE
DETERMINED ON A PER DIEM BASIS FROM THE BEGINNING OF THE CALENDAR YEAR THROUGH
THE DAY PRIOR TO THE TERMINATION DATE) SHALL BE CREDITED TO SPEAKEASY IN THE
TERMINATION STATEMENT.  THIS PRORATION OF PROPERTY TAXES SHALL BE SUBJECT TO
ADJUSTMENT AFTER THE TERMINATION DATE WHEN THE FINAL TAX BILL FOR THE YEAR OF
THE TERMINATION DATE BECOMES AVAILABLE.  HHLV OR SPEAKEASY, AS APPLICABLE, SHALL
PAY PROMPTLY TO THE OTHER PARTY ANY AMOUNTS DUE AS A RESULT OF SUCH
ADJUSTMENTS.  ANY PROPERTY TAX REFUNDS OR REBATES RELATING TO ANY
PRE-TERMINATION DATE TAX PERIOD SHALL BE THE PROPERTY OF HHLV, AND SPEAKEASY
SHALL PAY PROMPTLY TO HHLV ANY SUCH AMOUNTS (OR PORTIONS THEREOF) THAT IT
RECEIVES.  ANY PROPERTY TAX REFUNDS OR REBATES RELATING TO ANY POST-TERMINATION
DATE TAX PERIOD SHALL BE THE PROPERTY OF SPEAKEASY, AND HHLV SHALL PAY PROMPTLY
TO SPEAKEASY ANY SUCH AMOUNTS (OR PORTIONS THEREOF) THAT IT RECEIVES.


 


(B)                                 UTILITIES.  UTILITY METERS WILL BE READ, TO
THE EXTENT THAT THE UTILITY COMPANY WILL DO SO, DURING THE DAYLIGHT HOURS ON THE
TERMINATION DATE, WITH CHARGES TO THAT TIME PAID BY

 

25

--------------------------------------------------------------------------------


 


HHLV AND CHARGES THEREAFTER PAID BY SPEAKEASY.  PREPAID UTILITY CHARGES SHALL BE
ADJUSTED ON THE TERMINATION STATEMENT.  CHARGES FOR UTILITIES WHICH ARE
UN-METERED, OR FOR METERS WHICH HAVE NOT BEEN READ ON THE TERMINATION DATE, WILL
BE PRORATED BETWEEN SPEAKEASY AND HHLV AS OF THE TRANSFER TIME BASED UPON
UTILITY BILLINGS RECEIVED AFTER THE CLOSING.  HHLV OR SPEAKEASY, AS APPROPRIATE,
SHALL, UPON RECEIPT, SUBMIT A COPY OF THE UTILITY BILLINGS FOR ANY SUCH CHARGES
TO THE OTHER PARTY AND SUCH PARTY SHALL PAY THE PARTY’S PRO-RATA SHARE OF SUCH
CHARGES TO THE PARTY REQUESTING PAYMENT WITHIN SEVEN BUSINESS (7) DAYS FROM THE
DATE OF ANY SUCH REQUEST.


 


(C)                                  OPERATING CONTRACTS.  ALL INCOME AND
EXPENSES PURSUANT TO THE OPERATING CONTRACTS WILL BE PRORATED BETWEEN SPEAKEASY
AND HHLV AS OF THE TERMINATION DATE ON THE TERMINATION STATEMENT.  HHLV SHALL
RECEIVE A CREDIT ON THE TERMINATION STATEMENT FOR THE AMOUNT OF ANY PREPAID
RENTS RELATED TO PERIODS AFTER THE TERMINATION DATE, SECURITY DEPOSITS, OR OTHER
DEPOSITS PREVIOUSLY PAID BY HHLV UNDER THE OPERATING CONTRACTS, LESS ANY SUCH
AMOUNTS PAID TO AND COLLECTED BY HHLV UNDER THE OPERATING CONTRACTS.  ANY
AMOUNTS RECEIVED BY SPEAKEASY UNDER THE OPERATING CONTRACTS RELATED TO ANY
PERIOD PRIOR TO THE TERMINATION DATE SHALL BE PROMPTLY PAID TO HHLV.  ANY
AMOUNTS RECEIVED BY HHLV UNDER THE OPERATING CONTRACTS RELATED TO ANY PERIOD
AFTER THE TERMINATION DATE SHALL BE PROMPTLY PAID TO SPEAKEASY.


 


(D)                                 COOPERATION.  IN THE EVENT HHLV AND
SPEAKEASY AGREE THAT ADDITIONAL ITEMS SHOULD BE PRORATED, ALLOCATED AND/OR
ADJUSTED BETWEEN SPEAKEASY AND HHLV, ANY SUCH ITEMS SHALL BE PRORATED, ALLOCATED
AND/OR ADJUSTED CONSISTENT WITH THE PROVISIONS OF THIS SECTION 9.01.


 

9.02                           Operations Settlement.  The items listed in
subclauses (a) through (c) of this Section 9.02 shall be determined by the
Operations Settlement.  Any amounts determined to be due and owing to HHLV
pursuant to the Operations Settlement shall be paid for by Speakeasy, by
cashier’s or certified check payable directly (and not by way of endorsement) to
HHLV or by wiring of federal funds to the account designated by HHLV, no later
than 12:00 noon (Las Vegas Time) on the day immediately following the
Termination Date.  Each party shall bear its own costs of participation in the
preparation of the Operations Settlement.

 


(A)                                  ROOM REVENUES.  ROOM REVENUES FOR THE NIGHT
OF THE TERMINATION DATE SHALL BE DIVIDED EQUALLY BETWEEN SPEAKEASY AND HHLV
PURSUANT TO THE OPERATIONS SETTLEMENT.  REVENUES, OTHER THAN ROOM REVENUES, OF
THE PROPERTY FOR THE NIGHT OF THE TERMINATION DATE SHALL BELONG SOLELY TO AND BE
RETAINED BY HHLV.


 


(B)                                 TRAY LEDGER.  SPEAKEASY SHALL PURCHASE THE
TRAY LEDGER AS OF THE TRANSFER TIME FROM HHLV PURSUANT TO THE OPERATIONS
SETTLEMENT.


 


(C)                                  HOUSE FUNDS.  SPEAKEASY AND HHLV SHALL
MUTUALLY AGREE UPON A PROCEDURE FOR COUNTING AND DETERMINING ALL HOUSE FUNDS AS
OF THE TRANSFER TIME AND SPEAKEASY SHALL PAY TO HHLV AS PART OF THE OPERATIONS
SETTLEMENT THE AMOUNT OF HOUSE FUNDS

 

26

--------------------------------------------------------------------------------


 


SO DETERMINED.  SPEAKEASY SHALL HAVE NO OBLIGATION TO PURCHASE CHIPS OR TOKENS
OF OTHER CASINOS, ALL OF WHICH SHALL BE RETAINED BY HHLV AND ARE EXCLUDED FROM
SALE.


 

9.03                           Accounts Receivable.

 

(a)                                  HHLV acknowledges and agrees that any
amounts owed to the owner of the Project pursuant to accounts receivable
outstanding as of the Effective Date (other than any Excluded Assets (as such
term is defined in that certain Asset Purchase Agreement dated as of January 21,
2004 by and between Horseshoe Club Operating Company and HOCI)) are the property
of Speakeasy.  HHLV shall not be obligated to collect any such amounts owed, but
if HHLV collects same, such amounts will be paid over to Speakeasy (or its
designees) promptly.

 

(b)                                 The collection of all accounts receivable
other than the Tray Ledger accruing between the Effective Date and the Transfer
Time (including receivables and revenues for food, beverages and telephone and
casino credit) shall be the responsibility of HHLV.  Following the Termination
Date, Speakeasy shall not be obligated to collect any such accounts receivable
or revenues for HHLV, but if Speakeasy, following the Termination Date, collects
same, such amounts will be paid over to HHLV (or its designees) promptly.

 

(c)                                  During the Term, each of HHLV and Speakeasy
agrees to keep each other informed of (i) any amounts owed pursuant to casino
markers that are actually collected and (ii) any collection efforts made in
relation to amounts owned pursuant to such casino markers.

 

(d)                                 Following the Termination Date, each of the
parties shall reasonably cooperate with each other regarding the foregoing, and
shall not enter into any relationship, agreement or take any action intended to
frustrate the intent of this Section 9.03.

 

9.04                           Adjustment For Progressive Liabilities.  Within
two (2) Business Days following the Termination Date, HHLV shall pay to
Speakeasy an amount equal to the amounts shown as of the Transfer Time on:

 


(A)                                  THE PROJECT’S IN-HOUSE PROGRESSIVE SLOT
MACHINE METERS AS OF THE TRANSFER TIME (IF NOT REMOVED BY THE VENDOR AT OR
BEFORE THE TRANSFER TIME);


 


(B)                                 TABLE GAMES WITH AN IN-HOUSE PROGRESSIVE
JACKPOT FEATURE AS OF THE TRANSFER TIME; AND


 


(C)                                  ANY OTHER GAMES WITH AN IN-HOUSE
PROGRESSIVE FEATURE AS OF THE TRANSFER TIME.


 

9.05                           Reservations; Loyalty Programs; Guests; Chips

 


(A)                                  RESERVATIONS.  SPEAKEASY WILL HONOR THE
TERMS AND RATES OF ALL PRE-TERMINATION DATE RESERVATIONS (IN ACCORDANCE WITH
THEIR TERMS) AT THE PROJECT MADE IN THE ORDINARY COURSE OF BUSINESS BY GUESTS OR
CUSTOMERS, INCLUDING ADVANCE RESERVATION CASH DEPOSITS, FOR ROOMS OR SERVICES
CONFIRMED BY HHLV FOR DATES AFTER THE TERMINATION

 

27

--------------------------------------------------------------------------------


 


DATE.  HHLV MAY CONTINUE TO ACCEPT RESERVATIONS FOR PERIODS AFTER THE
TERMINATION DATE IN THE ORDINARY COURSE OF BUSINESS.  SPEAKEASY RECOGNIZES THAT
SUCH RESERVATIONS MAY INCLUDE DISCOUNTS OR OTHER BENEFITS, INCLUDING, WITHOUT
LIMITATION, BENEFITS UNDER FREQUENT PLAYER OR CASINO AWARDS PROGRAMS, GROUP
DISCOUNTS, OTHER DISCOUNTS OR REQUIREMENTS THAT FOOD, BEVERAGE OR OTHER BENEFITS
BE DELIVERED BY SPEAKEASY TO THE GUEST(S) HOLDING SUCH RESERVATIONS.  SPEAKEASY
WILL HONOR ALL ROOM ALLOCATION AGREEMENTS AND BANQUET FACILITY AND SERVICE
AGREEMENTS WHICH HAVE BEEN GRANTED TO GROUPS, PERSONS OR OTHER CUSTOMERS FOR
PERIODS AFTER THE TERMINATION DATE AT THE RATES AND TERMS PROVIDED IN SUCH
AGREEMENTS; PROVIDED THAT SUCH AGREEMENTS WERE MADE IN THE ORDINARY COURSE OF
BUSINESS.  SPEAKEASY AGREES THAT HHLV CANNOT MAKE AND HAS MADE NO REPRESENTATION
OR WARRANTY THAT ANY PARTY HOLDING A RESERVATION OR AGREEMENT FOR ROOMS,
FACILITIES OR SERVICES WILL UTILIZE SUCH RESERVATION OR HONOR SUCH AGREEMENT. 
SPEAKEASY, BY THE EXECUTION HEREOF, ASSUMES THE RISK OF NON-UTILIZATION OF
RESERVATIONS AND NON-PERFORMANCE OF SUCH AGREEMENTS FROM AND AFTER THE
TERMINATION DATE.


 


(B)                                 TOTAL REWARDS.  SUBJECT TO HHLV’S COMPLIANCE
WITH SECTION 3.05(F), SPEAKEASY AGREES TO HONOR ALL CASH BACK AWARDS EXTENDED BY
HHLV TO MEMBERS OF HARRAH’S TOTAL REWARDS® FREQUENT PLAYER AWARD PROGRAM ON
TERMS CONSISTENT WITH HHLV’S PAST PRACTICE OR HOCI’S NATIONWIDE PROGRAMS, AND
SPEAKEASY AUTHORIZES HHLV TO EXTEND SUCH AWARDS WITH EXPIRATIONS UP TO THE
TERMINATION DATE.  HHLV AGREES TO REASONABLY COOPERATE WITH SPEAKEASY IN ORDER
FOR SPEAKEASY TO FULFILL ITS OBLIGATIONS UNDER THIS SECTION 9.05(B).


 


(C)                                  GUESTS’ SAFE DEPOSIT BOXES.  SPEAKEASY
SHALL BE RESPONSIBLE FOR ALL GUEST SAFETY DEPOSIT BOXES FROM AND AFTER THE
TERMINATION DATE.


 


(D)                                 GUESTS’ VEHICLES AND BAGGAGE.  PRIOR TO THE
TERMINATION DATE, HHLV AND SPEAKEASY SHALL TAKE INVENTORY OF: (I) ALL BAGGAGE,
SUITCASES, LUGGAGE, VALISES AND TRUNKS OF HOTEL GUESTS CHECKED OR LEFT IN THE
CARE OF HHLV; (II) ALL LUGGAGE OR OTHER PROPERTY OF GUESTS RETAINED BY HHLV AS
SECURITY FOR UNPAID ACCOUNTS RECEIVABLE; (III) THE CONTENTS OF THE BAGGAGE
STORAGE ROOM AND (IV) ALL MOTOR VEHICLES THAT WERE CHECKED AND PLACED IN THE
CARE OF HHLV AT THE PROJECT; PROVIDED, HOWEVER, THAT NO SUCH BAGGAGE, SUITCASES,
LUGGAGE, VALISES OR TRUNKS SHALL BE OPENED.  EXCEPT FOR THE PROPERTY REFERRED TO
IN (II) ABOVE, WHICH SHALL BE REMOVED FROM THE PROJECT BY HHLV WITHIN TEN (10)
DAYS AFTER THE TERMINATION DATE, ALL SUCH BAGGAGE AND OTHER ITEMS SHALL BE
MARKED OR SEALED IN A MANNER TO BE AGREED UPON BY THE PARTIES AND LISTED IN AN
INVENTORY PREPARED AND SIGNED JOINTLY BY SAID REPRESENTATIVES OF HHLV AND
SPEAKEASY AS OF THE TERMINATION DATE.  SAID BAGGAGE AND OTHER ITEMS SHALL BE
STORED AS SPEAKEASY SHALL CHOOSE, AND SPEAKEASY SHALL BE RESPONSIBLE FOR CLAIMS
WITH RESPECT THERETO.


 


(E)                                  CHIP AND TOKEN REDEMPTION.  WITHIN SIXTY
(60) DAYS PRIOR TO THE END OF THE TERM, HHLV SHALL FILE A PLAN (THE “REDEMPTION
PLAN”) FOR THE REDEMPTION AND DISPOSAL OF HHLV’S CHIPS AND TOKENS IN ACCORDANCE
WITH NEVADA GAMING REGULATION 12.070.

 

28

--------------------------------------------------------------------------------


 


SUCH REDEMPTION PLAN, INCLUDING THE FORM OF PUBLICATION NOTICE AND THE TERMS OF
PUBLICATION, SHALL BE APPROVED BY SPEAKEASY IN ITS REASONABLE DISCRETION, WHICH
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED, AND SHALL PROVIDE, AMONG OTHER
THINGS, THAT (I) HHLV SHALL BE RESPONSIBLE FOR ANY OUTSTANDING LIABILITY
RELATING TO HHLV’S CHIPS AND TOKENS, (II) SPEAKEASY, AS AN ACCOMMODATION TO
HHLV, SHALL REDEEM HHLV’S CHIPS AND TOKENS AT THE PROJECT DURING THE REDEMPTION
PERIOD SET FORTH IN THE REDEMPTION PLAN (THE “REDEMPTION PERIOD”) AND (III) HHLV
AND SPEAKEASY SHALL IMPLEMENT THE REDEMPTION PLAN AS APPROVED BY THE CHAIRMAN OF
THE NEVADA GAMING CONTROL BOARD.  HHLV AGREES TO PAY THE COSTS ASSOCIATED WITH
PREPARING AND PUBLISHING THE NOTICES REQUIRED PURSUANT TO THE REDEMPTION PLAN. 
FOR THE AVOIDANCE OF DOUBT, IT IS UNDERSTOOD BY THE PARTIES THAT HHLV SHALL
REIMBURSE SPEAKEASY FOR ANY OF HHLV’S CHIPS AND TOKEN REDEEMED BY SPEAKEASY
DURING THE REDEMPTION PERIOD.

 

9.06                           Transfer of Utilities; Insurance.

 


(A)                                  UTILITIES.  PRIOR TO THE TERMINATION DATE,
HHLV SHALL NOTIFY ALL UTILITY COMPANIES SERVICING THE PROJECT OF THE ANTICIPATED
CHANGE IN THE ENTITY OPERATING THE PROJECT AND REQUEST THAT ALL BILLINGS AFTER
THE TERMINATION DATE BE MADE TO SPEAKEASY AT THE PROJECT ADDRESS.  SPEAKEASY
SHALL BE RESPONSIBLE FOR PAYING, BEFORE THE TERMINATION DATE, ALL DEPOSITS
REQUIRED BY UTILITY COMPANIES IN ORDER TO CONTINUE SERVICE AT THE PROJECT FOR
PERIODS AFTER THE TRANSFER TIME AND SHALL TAKE ANY OTHER ACTION AND MAKE ANY
OTHER PAYMENTS REQUIRED TO ASSURE UNINTERRUPTED AVAILABILITY OF UTILITIES AT THE
PROJECT FOR ALL PERIODS AFTER THE TERMINATION DATE.  FOLLOWING THE TERMINATION
DATE, ALL UTILITY DEPOSITS MADE BY HHLV WILL BE REFUNDED DIRECTLY TO HHLV BY THE
UTILITY COMPANY HOLDING SAME.


 


(B)                                 INSURANCE.  NOTWITHSTANDING THE PROVISIONS
OF ARTICLE VII, ALL OF HHLV’S FIRE AND CASUALTY INSURANCE AND OTHER INSURANCE
POLICIES MAY BE CANCELLED BY HHLV AS OF THE TERMINATION DATE, AND ANY REFUNDED
PREMIUMS SHALL BE RETAINED BY, AND TRANSFERRED TO, HHLV.  SPEAKEASY WILL BE
RESPONSIBLE FOR ACQUIRING AND PLACING ITS INSURANCE POLICIES FOR PERIODS AFTER
THE TERMINATION DATE.


 


ARTICLE X.
ASSIGNMENT AND SUBLETTING

 

Neither Speakeasy nor HHLV shall assign this Agreement or any interest therein
without the express prior written consent of the other party, which consent
shall not be unreasonably withheld. Notwithstanding the preceding sentence, (a)
HHLV may assign or transfer this Agreement to any Affiliate of HHLV; provided,
that a counterpart original of such assignment is delivered to Speakeasy on or
before the effective date of such assignment, and provided further that such
Affiliate of HHLV expressly assumes and agrees to be bound by all of the terms
and conditions of this Agreement and (b) Speakeasy may assign or transfer this
Agreement to any Affiliate of Speakeasy; provided, that a counterpart original
of such assignment is delivered to HHLV on or

 

29

--------------------------------------------------------------------------------


 

before the effective date of such assignment, and provided further that such
Affiliate of Speakeasy expressly assumes and agrees to be bound by all of the
terms and conditions of this Agreement.

 


ARTICLE XI.
AFFIRMATIVE COVENANTS OF HHLV

 

HHLV hereby covenants and agrees that so long as this Agreement remains in
effect:

 

11.01                     Corporate Status.  HHLV shall preserve and maintain
its rights, franchises and privileges as a limited liability company in the
state of its formation and remain qualified to conduct business in the State of
Nevada.

 

11.02                     Compliance with Laws.

 

(a)                                  HHLV shall comply in all material respects
with all applicable laws, rules, regulations and orders of all states, counties,
and municipalities in which such party conducts business related to the Project,
including, without limitation, any laws, rules, regulations, orders and requests
for information of the Nevada Gaming Authorities.  HHLV shall also follow
applicable federal laws, rules, and regulations.

 

(b)                                 HHLV agrees to comply in all material
respects with all Environmental Laws relating to HHLV’s operation of the
Project.  Without limiting the generality of the foregoing, HHLV shall not bring
Hazardous Materials onto the Project, except as permitted by Environmental
Laws.  HHLV agrees to indemnify, defend and hold Speakeasy and its officers,
employees and agents harmless from any claims, judgments, damages, penalties,
fines, costs, liabilities (including sums paid in settlements of claims) or loss
including reasonable attorneys’ fees, consultant fees, and expert fees
(consultants and experts to be selected by Speakeasy) incurred in connection
with any investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of the presence of asbestos, other toxic or
Hazardous Material in the Project, or the soil, groundwater or soil vapor on or
under the Project as a result of a breach of this Section 11.02(b).  The
foregoing indemnity shall survive the expiration of the Term or earlier
termination of this Agreement.

 

(c)                                  HHLV agrees to comply in all material
respects with health and liquor laws and codes relating to HHLV’s operation of
the Project.

 

(d)                                 All expenses incurred in connection with
HHLV’s compliance with laws pursuant to this Section 11.02 shall be Operating
Expenses.

 

11.03                     Gaming Approvals.  HHLV and Speakeasy each agree to
use its best efforts to expeditiously prepare and file all Nevada gaming license
applications necessary for it to perform its obligations under this Agreement.

 

30

--------------------------------------------------------------------------------


 

11.04                     Cooperation with Gaming Authorities.  HHLV shall cause
its members, officers, directors, employees and/or stockholders, as the case may
be, to provide any Nevada Gaming Authorities or other gaming authorities which
govern or may govern gaming facilities of Affiliates of Speakeasy or HHLV with
necessary documents and information.

 

11.05                     Confidential Information.  HHLV agrees for itself and
its Affiliates, agents, representatives and consultants to hold in the strictest
confidence and not to disclose to any person, entity, party, firm or corporation
(other than agents or representatives of HHLV who are also bound by this
Section 11.05) without the prior express written consent of Speakeasy (except as
may be advised by outside counsel to be disclosed for purposes of compliance
with laws and regulations including but not limited to applicable securities
laws, gaming laws and/or NYSE marketplace rules) any of Speakeasy’s confidential
data, whether related to the Project or to general business matters, which shall
come into their possession or knowledge (unless such information is already
publicly available through no action of HHLV).  HHLV agrees that Speakeasy and
its Affiliates may make such public disclosures as Speakeasy and its Affiliates
are advised by their outside counsel for purposes of compliance with laws and
regulations including but not limited to applicable securities laws, gaming laws
and/or NASDAQ Marketplace Rules.

 


ARTICLE XII.
AFFIRMATIVE COVENANTS OF SPEAKEASY

 

12.01                     Affirmative Covenants of Speakeasy.  Speakeasy hereby
covenants and agrees that so long as this Agreement remains in effect:

 


(A)                                  CORPORATE STATUS


 

(I)                                     SPEAKEASY SHALL PRESERVE AND MAINTAIN
ITS RIGHTS, FRANCHISES AND PRIVILEGES AS A CORPORATION IN THE STATE OF ITS
FORMATION AND REMAIN QUALIFIED TO CONDUCT BUSINESS IN THE STATE OF NEVADA,
INCLUDING WITHOUT LIMITATION, ITS RIGHT TO OWN THE PROJECT.

 

(II)                                  SPEAKEASY SHALL, IN ACCORDANCE WITH THE
PROVISIONS OF ARTICLE VII OF THIS AGREEMENT, MAINTAIN INSURANCE WITH RESPONSIBLE
AND REPUTABLE INSURANCE COMPANIES OR ASSOCIATIONS IN SUCH AMOUNTS AND COVERING
SUCH RISKS AS ARE USUALLY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESS AND
OWNING SIMILAR PROPERTIES IN THE SAME GENERAL AREA IN WHICH SPEAKEASY OPERATES,
AND WHICH MAY BE NECESSARY TO SATISFY THE REQUIREMENTS OF SPEAKEASY’S LENDERS.

 


(B)                                 COMPLIANCE WITH LAWS.  SPEAKEASY SHALL
COMPLY IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE LAWS, RULES, REGULATIONS AND
ORDERS OF ALL STATES, COUNTIES, AND MUNICIPALITIES IN WHICH SUCH PARTY CONDUCTS
BUSINESS RELATED TO THE PROJECT, INCLUDING, WITHOUT LIMITATION, ANY LAWS, RULES,
REGULATIONS, ORDERS AND REQUESTS FOR INFORMATION OF THE NEVADA GAMING
AUTHORITIES AND ANY OF THE OTHER GAMING AUTHORITIES THAT MAY LICENSE HHLV OR
FROM WHICH HHLV MAY SEEK A LICENSE.  SPEAKEASY SHALL ALSO FOLLOW APPLICABLE
FEDERAL LAWS, RULES, AND REGULATIONS.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Cooperation with Gaming Authorities. 
Speakeasy  shall cause its members, officers, directors, employees and/or
stockholders, as the case may be, to provide any Nevada Gaming Authorities or
other gaming authorities which govern or may govern gaming facilities of
Affiliates of Speakeasy or HHLV with necessary documents and information.

 

(d)                                 Confidential Information.  Speakeasy agrees
for itself and its Affiliates, agents, representatives and consultants to hold
in the strictest confidence and not to disclose to any person, entity, party,
firm or corporation (other than agents or representatives of Speakeasy who are
also bound by this Section 12.01(d)) without the prior express written consent
of HHLV (except as may be advised by outside counsel to be disclosed for
purposes of compliance with laws and regulations including but not limited to
applicable securities laws, gaming laws and/or NASDAQ Marketplace Rules) any of
HHLV’s confidential data, whether related to the Project or to general business
matters, which shall come into their possession or knowledge (unless such
information is already publicly available through no action of Speakeasy). 
Speakeasy agrees that HHLV and its Affiliates may make such public disclosures
as HHLV and its Affiliates are advised by their outside counsel for purposes of
compliance with laws and regulations including but not limited to applicable
securities laws, gaming laws and/or NYSE marketplace rules.

 

(e)                                  Quiet Enjoyment.  So long as no HHLV Event
of Default has occurred and is continuing, Speakeasy covenants that, during the
Term, (i) HHLV shall and may peaceably possess and quietly enjoy the Project in
accordance with the terms of this Agreement, free from molestation, eviction and
disturbance by Speakeasy or by any of its Affiliates and (ii) Speakeasy shall,
at Speakeasy’s expense, undertake and prosecute all commercially reasonable
actions, judicially or otherwise, required to assure such quiet enjoyment and
peaceable possession by HHLV.

 

(f)                                    Compliance With Laws.  Speakeasy agrees
to comply with all Environmental Laws relating to Speakeasy’s ownership of the
Project.

 

(g)                                 Environmental Indemnification By Speakeasy. 
Speakeasy agrees to indemnify, defend and hold HHLV and its officers, employees
and agents harmless from any claims, judgments, damages, penalties, fines,
costs, liabilities (including sums paid in settlements of claims) or loss
including reasonable attorneys’ fees, consultant fees, and expert fees
(consultants and experts to be selected by HHLV) incurred in connection with any
investigation of site conditions or any clean-up, remedial, removal or
restoration work required by any federal, state or local governmental agency or
political subdivision because of the presence or suspected presence of asbestos,
other toxic or Hazardous Material in the Project, or the soil, groundwater or
soil vapor on or under the Project, unless (i) the Hazardous Materials are
present solely as a result of the actions of HHLV, its officers, shareholders,
employees or agents or (ii) the presence of the Hazardous Materials are the
result of a violation by HHLV of HHLV’s obligations under Section 11.02(b).  The
foregoing indemnity shall survive the expiration of the Term or earlier
termination of this Agreement.

 

(h)                                 Domain Names and Telephone Numbers. 
Speakeasy agrees that it will not change any of the following during the Term
without the consent of the Committee: (i) the domain names

 

32

--------------------------------------------------------------------------------


 

“binions.com,” “binions.org” or “binions.net” or (ii) the telephone number (702)
382-1600 or (iii) the telephone number (800) 937-6537.

 


ARTICLE XIII.
REPRESENTATIONS AND WARRANTIES

 

13.01                     Speakeasy’s Status.  Speakeasy represents and warrants
that it is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of Nevada, that Speakeasy has full
corporate power and authority to enter into this Agreement and perform its
obligations hereunder, and that the officers of Speakeasy who executed this
Agreement on behalf of Speakeasy are in fact officers of Speakeasy and have been
duly authorized by Speakeasy to execute this Agreement on its behalf.

 

13.02                     HHLV’s Status.  HHLV represents and warrants that it
is a limited liability company duly organized, validly existing and in good
standing under the laws of the state of its organization, and qualified to do
business in the State of Nevada, that HHLV has full limited liability company
power and authority to enter into this Agreement and perform its obligations
hereunder, and that the officers of HHLV who executed this Agreement on behalf
of HHLV are in fact officers of HHLV and have been duly authorized by HHLV to
execute this Agreement on its behalf.

 

13.03                     Authorization/No Conflict

 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
HHLV OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY LIMITED
LIABILITY COMPANY ACTION ON THE PART OF HHLV AND NO FURTHER ACTION OR APPROVAL
IS REQUIRED IN ORDER TO CONSTITUTE THIS AGREEMENT AS THE VALID AND BINDING
OBLIGATIONS OF HHLV, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT BY HHLV, AS APPLICABLE, DO NOT AND
WILL NOT:


 

(I)                                     VIOLATE OR CONFLICT WITH ANY PROVISIONS
OF ITS CERTIFICATES OF FORMATION OR OPERATING AGREEMENTS OR OF ANY LAW, RULE,
REGULATION OF THE NEVADA GAMING AUTHORITIES, OR ANY ORDER, WRIT, JUDGMENT,
DECREE, DETERMINATION, OR AWARD PRESENTLY IN EFFECT HAVING APPLICABILITY TO
HHLV;

 

(II)                                  RESULT IN A BREACH OF ANY CONDITION OR
PROVISION OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, LOAN OR CREDIT
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH HHLV IS A PARTY OR BY
WHICH HHLV MAY BE BOUND OR AFFECTED; OR

 

(III)                               RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN, CLAIM, CHARGE OR ENCUMBRANCE OF ANY NATURE UPON OR WITH
RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY HHLV.

 

33

--------------------------------------------------------------------------------


 


(B)                                 THE EXECUTION, DELIVERY AND PERFORMANCE BY
SPEAKEASY OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION ON THE PART OF SPEAKEASY AND NO FURTHER ACTION OR APPROVAL IS REQUIRED IN
ORDER TO CONSTITUTE THIS AGREEMENT AS THE VALID AND BINDING OBLIGATIONS OF
SPEAKEASY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY SPEAKEASY DO NOT AND WILL NOT:


 

(I)                                     VIOLATE OR CONFLICT WITH ANY PROVISIONS
OF ITS CERTIFICATE OF INCORPORATION OR BYLAWS, OR OF ANY LAW, RULE, REGULATION
OF THE NEVADA GAMING AUTHORITIES, OR ANY ORDER, WRIT, JUDGMENT, DECREE,
DETERMINATION, OR AWARD PRESENTLY IN EFFECT HAVING APPLICABILITY TO SPEAKEASY;

 

(II)                                  RESULT IN A BREACH OF ANY CONDITION OR
PROVISION OF, OR CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, LOAN OR CREDIT
AGREEMENT OR ANY OTHER AGREEMENT OR INSTRUMENT TO WHICH SPEAKEASY OR MTR GAMING
GROUP, INC. (“SPEAKEASY PARENT”) IS A PARTY OR BY WHICH SPEAKEASY OR SPEAKEASY
PARENT MAY BE BOUND OR AFFECTED; OR

 

(III)                               RESULT IN, OR REQUIRE, THE CREATION OR
IMPOSITION OF ANY LIEN, CLAIM, CHARGE OR ENCUMBRANCE OF ANY NATURE UPON OR WITH
RESPECT TO ANY OF THE PROPERTIES NOW OWNED OR HEREAFTER ACQUIRED BY SPEAKEASY.

 

13.04                     Permits/Approvals.  Speakeasy and HHLV possess
adequate franchises, licenses, permits, orders and approvals of all federal,
state and local governmental or regulatory bodies required for them to carry on
their businesses as presently conducted; all of such franchises, licenses,
permits, orders and approvals are in full force and effect, and no suspension or
cancellation of any of them is threatened; and none of such franchises,
licenses, permits, orders or approvals will be adversely affected by the
consummation of the transactions contemplated by this Agreement.

 

13.05                     Accuracy of Representations.  No representation or
warranty of Speakeasy or HHLV in this Agreement nor any information, exhibit,
memorandum, schedule or report furnished by Speakeasy or HHLV in connection with
this Agreement contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements of fact contained therein
not misleading.

 


ARTICLE XIV.
DEFAULT

 

14.01                     Definitions.  The occurrence of any one or more of the
events described in Section 14.02 which is not cured within the time permitted
shall constitute an “HHLV Event of Default”.  The occurrence of any one or more
of the events described in Section 14.03 which is not cured within the time
permitted shall constitute a “Speakeasy Event of Default”.

 

34

--------------------------------------------------------------------------------


 

14.02                     HHLV Event of Default

 

An HHLV Event of Default shall have occurred if:

 


(A)                                  HHLV SHALL FAIL TO MAKE ANY MONETARY
PAYMENT REQUIRED UNDER THIS AGREEMENT, ON OR BEFORE THE DUE DATE RECITED HEREIN
AND SAID FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE FROM
HHLV SPECIFYING SUCH FAILURE,


 


(B)                                 HHLV SHALL FAIL TO PERFORM OR MATERIALLY
COMPLY WITH ANY OF THE MATERIAL COVENANTS, AGREEMENTS, TERMS OR CONDITIONS
CONTAINED IN THIS AGREEMENT APPLICABLE TO HHLV AND SUCH FAILURE SHALL CONTINUE
FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF FROM SPEAKEASY TO
HHLV SPECIFYING IN REASONABLE DETAIL THE NATURE OF SUCH FAILURE, OR, IN THE CASE
SUCH FAILURE IS OF A NATURE THAT IT CANNOT, WITH DUE DILIGENCE AND GOOD FAITH,
BE CURED WITHIN THIRTY (30) DAYS, IF, HHLV FAILS TO PROCEED PROMPTLY AND WITH
ALL DUE DILIGENCE AND IN GOOD FAITH TO CURE THE SAME AND THEREAFTER TO PROSECUTE
THE CURING OF SUCH FAILURE TO COMPLETION WITH ALL DUE DILIGENCE WITHIN
NINETY (90) DAYS THEREAFTER,


 


(C)                                  HHLV SHALL TAKE OR FAIL TO TAKE ANY ACTION
TO THE EXTENT REQUIRED OF HHLV UNDER THIS AGREEMENT THAT CREATES A DEFAULT UNDER
OR BREACH OF ANY LOAN DOCUMENT, ANY RELATED CONTRACT OR ANY REQUIREMENT OF THE
NEVADA GAMING AUTHORITIES, UNLESS HHLV CURES SUCH DEFAULT OR BREACH PRIOR TO THE
EXPIRATION OF THE APPLICABLE NOTICE, GRACE AND CURE PERIODS, IF ANY; PROVIDED,
HOWEVER, THAT HHLV SHALL ONLY BE REQUIRED TO CURE ANY DEFAULTS WITH RESPECT TO
WHICH HHLV HAS A DUTY HEREUNDER.  IF THE ONLY RESULT OF THE FAILURE BY HHLV TO
ACT IS A MONETARY LOSS TO SPEAKEASY WHICH IS NOT OTHERWISE CAPABLE OF BEING
CURED BY HHLV, THEN THERE SHALL BE NO HHLV EVENT OF DEFAULT WITH RESPECT TO
HHLV’S FAILURE IF HHLV REIMBURSES SPEAKEASY FOR SUCH LOSSES WITHIN TEN (10)
BUSINESS DAYS OF INCURRING SUCH LOSS OR OTHERWISE PROTECTS SPEAKEASY AGAINST
SUCH LOSS IN A MANNER REASONABLY ACCEPTABLE TO SPEAKEASY,


 


(D)                                 HHLV SHALL APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE OR LIQUIDATOR OF ITSELF OR ANY OF ITS
PROPERTY,


 


(E)                                  HHLV SHALL MAKE A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS,


 


(F)                                    HHLV SHALL BE ADJUDICATED BANKRUPT OR
INSOLVENT,


 


(G)                                 HHLV SHALL FILE A VOLUNTARY PETITION IN
BANKRUPTCY OR A PETITION OR AN ANSWER SEEKING REORGANIZATION OR AN ARRANGEMENT
WITH CREDITORS, TAKES ADVANTAGE OF ANY BANKRUPTCY, REORGANIZATION, INSOLVENCY,
READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION LAW, OR ADMIT THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY PROCEEDINGS UNDER ANY SUCH
LAW, OR

 

35

--------------------------------------------------------------------------------


 


(H)                                 IF AN ORDER, JUDGMENT OR DECREE IS ENTERED
BY ANY COURT OF COMPETENT JURISDICTION APPROVING A PETITION SEEKING
REORGANIZATION OF HHLV, OR APPOINTING A RECEIVER, TRUSTEE OR LIQUIDATOR OF HHLV,
OF ALL OR A SUBSTANTIAL PART OF ANY OF THE ASSETS OF HHLV, AND SUCH ORDER,
JUDGMENT OR DECREE CONTINUES UNSTAYED AND IN EFFECT FOR A PERIOD OF SIXTY (60)
DAYS FROM THE DATE OF ENTRY THEREOF.


 

14.03                     Speakeasy Event of Default

 

A Speakeasy Event of Default shall have occurred if:

 


(A)                                  SPEAKEASY SHALL FAIL TO MAKE ANY MONETARY
PAYMENT REQUIRED UNDER THIS AGREEMENT, ON OR BEFORE THE DUE DATE RECITED HEREIN
AND SAID FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE FROM
HHLV SPECIFYING SUCH FAILURE,


 


(B)                                 SPEAKEASY SHALL FAIL TO PERFORM OR
MATERIALLY COMPLY WITH ANY OF THE OTHER COVENANTS, AGREEMENTS, TERMS OR
CONDITIONS CONTAINED IN THIS AGREEMENT APPLICABLE TO SPEAKEASY AND SUCH FAILURE
SHALL CONTINUE FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE THEREOF
FROM HHLV TO SPEAKEASY SPECIFYING IN REASONABLE DETAIL THE NATURE OF SUCH
FAILURE, OR, IN THE CASE SUCH FAILURE IS OF A NATURE THAT IT CANNOT, WITH DUE
DILIGENCE AND GOOD FAITH, CURE WITHIN THIRTY (30) DAYS, IF SPEAKEASY FAILS TO
PROCEED PROMPTLY AND WITH ALL DUE DILIGENCE AND IN GOOD FAITH TO CURE THE SAME
AND THEREAFTER TO PROSECUTE THE CURING OF SUCH FAILURE TO COMPLETION WITH ALL
DUE DILIGENCE WITHIN NINETY (90) DAYS THEREAFTER,


 


(C)                                  ANY OF SPEAKEASY’S LENDERS OR ANY OF
SPEAKEASY’S AFFILIATE’S LENDERS INITIATES FORECLOSURE PROCEEDINGS WITH RESPECT
TO ANY PORTION OF THE PROJECT CONSISTING OF REAL PROPERTY,


 


(D)                                 SPEAKEASY SHALL APPLY FOR OR CONSENT TO THE
APPOINTMENT OF A RECEIVER, TRUSTEE OR LIQUIDATOR OF ITSELF OR ANY OF ITS
PROPERTY,


 


(E)                                  SPEAKEASY SHALL MAKE A GENERAL ASSIGNMENT
FOR THE BENEFIT OF CREDITORS,


 


(F)                                    SPEAKEASY SHALL BE ADJUDICATED BANKRUPT
OR INSOLVENT,


 


(G)                                 SPEAKEASY SHALL FILE A VOLUNTARY PETITION IN
BANKRUPTCY OR A PETITION OR AN ANSWER SEEKING REORGANIZATION OR AN ARRANGEMENT
WITH CREDITORS, TAKES ADVANTAGE OF ANY BANKRUPTCY, REORGANIZATION, INSOLVENCY,
READJUSTMENT OF DEBT, DISSOLUTION OR LIQUIDATION LAW, OR ADMIT THE MATERIAL
ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY PROCEEDINGS UNDER ANY SUCH
LAW, OR


 


(H)                                 IF AN ORDER, JUDGMENT OR DECREE IS ENTERED
BY ANY COURT OF COMPETENT JURISDICTION APPROVING A PETITION SEEKING
REORGANIZATION OF SPEAKEASY, OR APPOINTING A RECEIVER, TRUSTEE OR LIQUIDATOR OF
SPEAKEASY, OF ALL OR A SUBSTANTIAL PART OF ANY OF THE ASSETS OF

 

36

--------------------------------------------------------------------------------


 


SPEAKEASY, AND SUCH ORDER, JUDGMENT OR DECREE CONTINUES UNSTAYED AND IN EFFECT
FOR A PERIOD OF SIXTY (60) DAYS FROM THE DATE OF ENTRY THEREOF.


 

14.04                     Delays and Omissions.  No delay or omission as to the
exercise of any right or power accruing upon any Event of Default shall impair
the non-defaulting party’s exercise of any right or power or shall be construed
to be a waiver of any Event of Default or acquiescence therein.

 


ARTICLE XV.
TERMINATION

 

15.01                     Terminating Events

 

This Agreement shall terminate upon the occurrence of the following:

 


(A)                                  AT THE ELECTION OF THE NON-DEFAULTING
PARTY, UPON THE OCCURRENCE OF AN EVENT OF DEFAULT UNDER THIS AGREEMENT AND THE
TIME TO CURE HAS LAPSED;


 


(B)                                 IF AND AS SPECIFIED IN ARTICLE VIII; OR


 


(C)                                  AT HHLV’S ELECTION, UPON THE SALE, TRANSFER
OR OTHER DISPOSITION OF THE PROJECT; PROVIDED, HOWEVER, THAT IF SPEAKEASY
DECIDES TO SELL, TRANSFER OR DISPOSE OF THE PROJECT DURING THE TERM AND DELIVERS
PRIOR WRITTEN NOTICE TO HHLV OF ITS INTENTION TO DO SO, THEN, WITHIN FIFTEEN
(15) DAYS AFTER RECEIPT OF SUCH NOTICE FROM SPEAKEASY, HHLV SHALL NOTIFY
SPEAKEASY IF HHLV INTENDS TO TERMINATE THIS AGREEMENT IN ACCORDANCE WITH THIS
SECTION 15.01(C).


 

15.02                     Delivery of Project.  Upon termination of this
Agreement,

 

(a)                                  HHLV shall assign and transfer to Speakeasy
all of HHLV’s rights, title, and interest in and to all transferable licenses
and permits with respect to the operation of the Project, save and except the
System Marks which will and shall remain the property of HHLV’s Affiliates,
subject to the license granted to Speakeasy pursuant to Section 1 of the
Intellectual Property License Agreement;

 

(b)                                 HHLV shall peacefully vacate the Project;

 

(c)                                  HHLV shall prepare and deliver to Speakeasy
an inventory of the linens and employee uniforms at the Project as of thirty
(30) days prior to the Termination Date; and

 

(d)                                 No signs or personalized property bearing
any System Marks shall be purchased or used by Speakeasy without prior written
agreement between Speakeasy and HHLV’s Affiliate.

 

15.03                     Removal of Exterior Signs.  Commencing up to
forty-five (45) days prior to the end of the Term, HHLV may remove from the
Project, at HHLV’s sole cost and expense, any exterior signs inscribed with any
System Marks.  Upon surrender of the Project at the end of the Term, any

 

37

--------------------------------------------------------------------------------


 

exterior signs inscribed with any System Marks remaining at the Project shall be
removed by Speakeasy and destroyed as soon as is practicable, and in any event
within forty-five (45) days after the Termination Date; provided, however, that
Speakeasy shall be entitled to an additional forty-five (45) day extension if
Speakeasy is diligently pursuing such removal and destruction but is not able to
complete such removal and destruction within the initial forty-five (45) day
period.

 

15.04                     Removal of Personal Property.  Commencing up to
forty-five (45) days prior to the end of the Term, HHLV may remove from the
Project, at HHLV’s sole cost and expense, any personal property bearing a System
Mark (including without limitation, ashtrays, office supplies, linen, glassware,
paper goods, promotional items, guest checks, uniforms, and upholstery).  Upon
surrender of the Project at the end of the Term, any such personal property
bearing a System Mark remaining at the Project shall be removed and destroyed by
Speakeasy as soon as practicable, and in any event within thirty (30) days after
the Termination Date.

 

15.05                     Removal and Replacement of Existing Carpets.  From
time to time during the Term, the Committee shall consider replacing the
existing carpets at the Project.  If the existing carpets that contain Horseshoe
System Marks are not replaced during the Term, then Speakeasy shall be required
to remove and dispose of such carpets within nine (9) months after the end of
the Term.  Regardless of whether the carpet is replaced during the Term or after
the Term, it must be replaced with a carpet that does not bear a System Mark.

 

15.06                     Re-Branding.  Commencing up to ninety (90) days prior
to the end of the Term, and in conformance with the terms of the Intellectual
Property License Agreement, HHLV may commence re-branding the Project as a
“Binion’s” casino (or such other casino name as Speakeasy may choose) to the
extent HHLV deems reasonable and practical, and in connection therewith HHLV
shall, in the manner approved by the Committee (i) begin to reduce the use of
personal property bearing a System Mark (including without limitation, ashtrays,
office supplies, linen, glassware, paper goods, promotional items, guest checks,
uniforms, and upholstery), (ii) refrain from re-ordering disposable personal
property bearing a System Mark (e.g. office supplies and paper goods, etc.) to
the extent such personal property would not be used at the Project prior to the
end of the Term and (iii) begin to increase the use of the “Binion’s” name (or
such other casino name as Speakeasy may choose) at the Project.  Speakeasy
agrees that (a) it shall not operate the Project under the name “Binion’s
Horseshoe” after the Term and (b) it shall not use or suffer the use by any of
its Affiliates, employees, or any parties with whom it is in privity of
contract, of any of the Horseshoe Marks or the name “Binion’s Horseshoe” at the
Project after the Term.

 


ARTICLE XVI.
NOTICES

 

All notices provided for in this Agreement or related to this Agreement, which
either party desires to serve on the other, shall be in writing and shall be
considered delivered upon receipt.  Any and all notices or other papers or
instruments related to this Agreement shall be sent by:

 

38

--------------------------------------------------------------------------------


 


(A)                                  BY UNITED STATES REGISTERED OR CERTIFIED
MAIL (RETURN RECEIPT REQUESTED), POSTAGE PREPAID, IN AN ENVELOPE PROPERLY
SEALED;


 


(B)                                 BY A FACSIMILE TRANSMISSION WHERE WRITTEN
ACKNOWLEDGMENT OF RECEIPT OF SUCH TRANSMISSION IS RECEIVED AND A COPY OF THE
TRANSMISSION IS MAILED WITH POSTAGE PREPAID; OR


 


(C)                                  A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE;


 

provided for receipted delivery, addressed as follows:

 

HHLV:

 

HHLV Management Company, LLC

c/o Harrah’s Operating Company, Inc.

One Harrah’s Court

Las Vegas, Nevada 89119

Attn:  Jonathan Halkyard

Fax: (702) 407-6366

 

With a copy to:

 

Harrah’s Operating Company, Inc.

One Harrah’s Court

Las Vegas, NV 89119

Attn: General Counsel

Fax: (702) 407-6418

 

SPEAKEASY:

 

Speakeasy Gaming of Fremont, Inc.

3227 Civic Center Drive

North Las Vegas, NV 89030

Attn: Roger Szepelak

Fax: (702) 399-4108

 

With a copy to:

 

Ruben & Aronson, LLP

4800 Montgomery Lane, Suite 150

Bethesda, MD  20814

Attn: Robert L. Ruben, Esq.

Fax:  (301) 951-9636

 

39

--------------------------------------------------------------------------------


 

Speakeasy or HHLV may change the address or name of addressee applicable to
subsequent notices (including copies of said notices as hereinafter provided) or
instruments or other papers to be served upon or delivered to the other party,
by giving notice to the other party as aforesaid, provided that notice of such
change shall not be effective until the fifth (5th) day after mailing or
facsimile transmission.

 


ARTICLE XVII.
MISCELLANEOUS

 

17.01                     Heirs, Successors, Assigns.  Except as otherwise
provided herein, each provision hereof shall extend to and shall, as the case
may require, bind and inure to the benefit of the parties’ heirs, executors,
administrators, permitted successors, permitted assigns and legal
representatives.

 

17.02                     Construction.  The language in all parts of this
Agreement shall be in all cases construed simply according to its fair meaning,
and not strictly for or against Speakeasy or HHLV.  This Agreement shall be
construed without regard to any presumption or other rule requiring construction
against the party causing the same to be drafted.

 

17.03                     Governing Law.  This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of  Nevada
without reference to its choice of law provisions.

 

17.04                     Severability.  Should any portion of this Agreement be
declared invalid or unenforceable, then such portion shall be deemed to be
severed from this Agreement and shall not affect the remainder thereof.

 

17.05                     Relation of the Parties.  Nothing in this Agreement
shall be construed as creating a tenancy, ownership, limited partnership, joint
venture, agency or any other relationship between the parties hereto other than
independent contractors.  All debts and liabilities incurred by HHLV within the
scope of the authority granted and permitted hereunder in the course of its
operation of the Project shall be the debts and liabilities of Speakeasy only,
and HHLV shall not be liable for such debts and liabilities except as
specifically stated to the contrary herein.

 

17.06                     Attorneys’ Fees.  Should either party institute an
action or proceeding to enforce any provisions hereof or for other relief due to
an alleged breach of any provision of this Agreement, the prevailing party shall
be entitled to receive from the other party all costs of the action or
proceeding and reasonable attorneys’ fees.

 

17.07                     Counterparts.  This Agreement may be executed in two
or more counterparts and shall be deemed to have become effective when and only
when all parties hereto have executed this Agreement, although it shall not be
necessary that any single counterpart be signed by or on behalf of each of the
parties hereto, and all such counterparts shall be deemed to constitute but one
and the same instrument.

 

40

--------------------------------------------------------------------------------


 

17.08                     Entire Agreement.  This Agreement covers in full each
and every agreement of every kind or nature whatsoever between the parties
hereto concerning this Agreement, and all preliminary negotiations and
agreements, whether verbal or written, of whatsoever kind or nature are merged
herein.  No oral agreement or implied covenant shall be held to vary the
provisions hereof, any statute, law or custom to the contrary notwithstanding.

 

17.09                     Force Majeure.  Whenever this Agreement requires an
act to be performed within a specified time period or to be completed
diligently, such periods are subject to delays cause by Events of Force Majeure.

 

17.10                     No Warranties.  HHLV shall use its best efforts to
render the services contemplated by this Agreement in good faith to Speakeasy,
but hereby explicitly disclaims any and all warranties, express or implied,
including but not limited to the success or profitability of the Project.

 

17.11                     Headings.  Headings or captions have been inserted for
convenience of reference only and are not to be construed or considered to be a
part hereof and shall not in an way modify, restrict or amend any of the terms
or provisions hereof.

 

17.12                     Waiver.  The waiver by one party of any default or
breach of any of the provisions, covenants or conditions hereof of the part of
the other party to be kept and performed shall not be a waiver of any preceding
or subsequent breach or any other provisions, covenants or conditions contained
herein.

 

17.13                     Consent to Jurisdiction.  The parties hereto agree
that any legal action or proceeding with respect to or arising out of this
Agreement may be brought in or removed to the courts of the State of Nevada, in
and for the County of Clark, or of the United States of America for the District
of Nevada, as HHLV may elect.  By execution and delivery of this Agreement, the
parties hereto accept, for themselves and in respect of their property,
generally and unconditionally, the jurisdiction of the aforesaid courts.  The
parties hereto irrevocably consent to the service of process out of any of the
aforementioned courts in any manner permitted by law.  Nothing herein shall
affect the right of HHLV to bring legal action or proceedings in any other
competent jurisdiction.  The parties hereto hereby waive any right to stay or
dismiss any action or proceeding under or in connection with this Agreement
brought before the foregoing courts on the basis of forum non-conveniens.

 

17.14                     Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP BETWEEN THE PARTIES
HERETO THAT IS BEING ESTABLISHED.  THE PARTIES HERETO ACKNOWLEDGE THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS.  THE
PARTIES HERETO

 

41

--------------------------------------------------------------------------------


 

FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

17.15                     Third Party Beneficiaries.  None of the obligations
hereunder of either party shall run to or be enforceable by any party other than
the parties to this Agreement and their respective successors and assigns in
accordance with the provisions of this Agreement.

 

17.16                     Amendments.  This Agreement may be changed or modified
only by an agreement in writing signed by the parties hereto, and no oral
understandings shall be binding as between the parties.

 

17.17                     Waste. Other than (a) when necessary in the reasonable
business judgment of a party or (b) as expressly permitted pursuant to the terms
of this Agreement, neither party will commit or permit any waste (including
economic and non-physical waste), impairment or deterioration of the Project
(other than normal wear and tear) or any alteration, demolition or removal of
any of the Project without the prior consent of the other party, which may be
withheld in such party’s sole discretion.

 

17.18                     No Warranty.                       Speakeasy makes no
representation or warranty, express or implied, at law or in equity, in respect
of any of the Project, including, without limitation, with respect to
merchantability, habitability or fitness for any particular purpose, and any
such other representations or warranties are hereby expressly disclaimed.

 

17.19                       Press Releases.  Each of Speakeasy and HHLV shall
use commercially reasonable efforts to ensure that its press releases and the
press releases of its Affiliates concerning the Project or this Agreement shall
first be submitted to the Committee for the Committee’s approval, with the
exception of any press releases required to be made by a party or its Affiliates
pursuant to various securities laws applicable to such party or its Affiliates.

 

17.20                     “As Is.”  HHLV acknowledges that pursuant to
Section 3.2(d) of the Purchase and Sale Agreement, Speakeasy purchased the
Project in an “as is” condition.  HHLV hereby agrees to take possession of the
Project in the same “as is” condition.

 

17.21                     Survival.  Any provision of this Agreement which by
its terms or by reasonable implication or interpretation is intended to or
should survive the Termination Date, shall fully survive the Termination Date
and the termination of this Agreement for any reason whatsoever.

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first above written.

 

HHLV:

 

HHLV MANAGEMENT COMPANY, LLC,

a Nevada limited liability company

 

 

By:

Harrah’s Operating Company, Inc.,

 

 

a Delaware corporation

 

 

Its sole member

 

 

 

 

 

By:

/s/ Jonathan S. Halkyard

 

 

 

Name:

 Jonathan S. Halkyard

 

 

 

Its:

VP and Treasurer

 

 

 

 

 

SPEAKEASY:

 

SPEAKEASY GAMING OF FREMONT, INC.,

a Nevada corporation

 

 

 

By:

/s/ Roger M. Szepelak

 

 

 

Name:

 Roger M. Szepelak

 

 

 

Its:

VP and Chief Operating Officer

 

 

S-1

--------------------------------------------------------------------------------


 

The undersigned, in consideration of, and as a material inducement to, HHLV
entering into the foregoing Agreement, hereby unconditionally and absolutely
guaranties unto HHLV, its successors and assigns, the due and complete
performance and payment (and not merely collection) in full of all obligations
and liabilities of Speakeasy pursuant to the Agreement, as and when due and
payable, subject to the terms and conditions of the Agreement.  The undersigned
agrees that HHLV shall be entitled to enforce directly against the undersigned
any of such obligations to the extent that Speakeasy fails to perform its
obligations.  Notwithstanding any of the foregoing, nothing herein shall be
deemed to waive or limit HHLV’s ability to assert any claims, defenses or other
rights that HHLV may have under the Agreement.

 

This guaranty is independent of and in addition to any security or other
remedies which HHLV has or may have for performance of any of the obligations on
the part of Speakeasy; and the undersigned and Speakeasy agree that HHLV shall
not be required to resort to any other security or other remedies before
proceeding upon this guaranty, but that HHLV may proceed hereunder against the
undersigned and Speakeasy, or any of them, at any time it sees fit,
independently of or concurrently with any other remedies it may have.

 

MTR GAMING GROUP, INC.,

a Delaware corporation

 

By:

/s/ Edson R. Arneault

 

 

 

Name:

 Edson R. Arneault

 

 

 

Its:

President

 

 

S-2

--------------------------------------------------------------------------------


 

The undersigned, in consideration of, and as a material inducement to, Speakeasy
entering into the foregoing Agreement, hereby unconditionally and absolutely
guaranties unto Speakeasy, its successors and assigns, the due and complete
performance and payment (and not merely collection) in full of all obligations
and liabilities of HHLV pursuant to the Agreement, as and when due and payable,
subject to the terms and conditions of the Agreement.  The undersigned agrees
that Speakeasy shall be entitled to enforce directly against the undersigned any
of such obligations to the extent that HHLV fails to perform its obligations. 
Notwithstanding any of the foregoing, nothing herein shall be deemed to waive or
limit Speakeasy’s ability to assert any claims, defenses or other rights that
Speakeasy may have under the Agreement.

 

This is independent of and in addition to any security or other remedies which
Speakeasy has or may have for performance of any of the obligations on the part
of HHLV; and the undersigned and HHLV agree that Speakeasy shall not be required
to resort to any other security or other remedies before proceeding upon this
guaranty, but that Speakeasy may proceed hereunder against the undersigned and
HHLV, or any of them, at any time it sees fit, independently of or concurrently
with any other remedies it may have.

 

 

Harrah’s Operating Company, Inc.,

a Delaware corporation

 

By:

/s/ Jonathan S. Halkyard

 

Name:

 Jonathan S. Halkyard

 

Its:

VP and Treasurer

 

 

S-3

--------------------------------------------------------------------------------


 

TABLE OF EXHIBITS

 

 

EXHIBIT A - List of Operating Contracts (Section 1.01)

 

EXHIBIT B - Benefits (Section 3.05(d))

 

EXHIBIT C - HHLV’s Senior Management Team (Section 3.05(e))

 

EXHIBIT D - HHLV’s Proprietary Information and Systems (Section 4.02(a)(ii))

 

EXHIBIT E - List of Horseshoe System Marks (Section 5.04)

 

S-4

--------------------------------------------------------------------------------